AMC Loan Status First Current Last Current First Property Property Collection Last Servicer Evidence Last Skip Skip Trace ID Date Payment Lien Action Occupancy Vacancy Type Condition Comments in Borrower Contact of Skip Trace Date Results Default Position Date per Date (NPL) File Contact Attempts Tracing Servicer Date 200322886 01/15/2015 No 1 01/15/2015 Owner UTD UTD Yes 10/03/2014 Contact Occupied attempts - however unable to contact borrower 200323148 05/25/2015 No 1 05/25/2015 Owner UTD UTD Yes 05/12/2015 Ongoing Occupied dialogue with borrower 200311837 06/20/2015 No 1 05/18/2015 Owner UTD Good Yes 05/12/2015 Contact Occupied attempts - however unable to contact borrower 200311841 06/20/2015 No 1 02/06/2ingle UTD Yes 02/06/2015 Ongoing Family dialogue Attached with borrower 200311842 06/20/2015 No 1 04/22/2es Not N/A attempting to contact the borrower 200322858 01/24/2015 No 1 01/24/2es 11/25/2014 Contact attempts - however unable to contact borrower 200231997 04/30/2015 No 1 01/30/2es 05/02/2014 Not attempting to contact the borrower 200322859 02/12/2015 No 1 02/04/2es UTD N/A 200322860 02/12/2015 No 1 12/01/2es 03/08/2014 Not attempting to contact the borrower 200322861 02/12/2015 No 1 02/11/2es 01/12/2015 Ongoing dialogue with borrower 200322887 01/15/2015 No 1 01/15/2015 Occupied- UTD UTD Yes 10/14/2014 Contact UTD attempts - however unable to contact borrower 200112827 07/01/2014 No 1 02/03/2014 Owner UTD UTD Yes 02/03/2014 Ongoing Occupied dialogue with borrower 200112828 07/01/2014 No 1 02/19/2014 Owner UTD UTD Yes 01/23/2014 Not Occupied attempting to contact the borrower 200112625 07/01/2014 No 1 02/28/2014 Owner UTD UTD Yes 02/18/2014 Ongoing Occupied dialogue with borrower 200311876 06/20/2015 No 1 05/12/2air Yes N/A 200322888 05/01/2015 No 1 05/01/2es Contact N/A attempts - however unable to contact borrower 200322855 02/12/2015 No 1 02/12/2es 01/16/2015 Ongoing dialogue with borrower 200231907 04/30/2015 No 1 01/22/2es 01/22/2015 Ongoing dialogue with borrower 200311884 06/20/2015 No 1 06/20/2es UTD N/A 200112831 07/01/2014 No 1 03/01/2014 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200322889 01/31/2015 No 1 01/31/2015 Owner UTD UTD Yes 08/13/2014 Contact Occupied attempts - however unable to contact borrower 200323040 05/03/2015 No 1 05/03/2015 Owner UTD Good Yes Contact N/A Occupied attempts - however unable to contact borrower 200322826 07/31/2014 No 1 07/31/2es UTD N/A 200117999 07/01/2014 No 1 04/07/2014 Occupied- Single UTD Yes 04/07/2014 Ongoing UTD Family dialogue Detached with borrower 200322827 07/31/2014 No 1 07/31/2es UTD N/A 200118003 07/01/2014 No 1 04/21/2ingle UTD Yes N/A N/A Family Detached 200118007 07/01/2014 No 1 05/13/2014 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200118008 07/01/2014 No 1 04/15/2amily UTD Yes Not N/A attempting to contact the borrower 200323041 05/15/2015 No 1 05/15/2015 Owner UTD Excellent Yes 04/07/2015 Contact Occupied attempts - however unable to contact borrower 200112837 07/01/2014 No 1 02/11/2014 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200323149 05/20/2015 No 1 05/20/2es 07/07/2014 Contact attempts - however unable to contact borrower 200323043 05/28/2015 No 1 05/28/2015 Owner UTD Good Yes 05/27/2015 Contact Occupied attempts - however unable to contact borrower 200118012 07/01/2014 No 1 06/13/2014 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200323151 06/01/2015 No 1 06/01/2015 Owner UTD Good Yes 09/27/2014 Contact Occupied attempts - however unable to contact borrower 200323152 05/15/2015 No 1 05/15/2015 Owner UTD Good Yes Contact No Occupied attempts - however unable to contact borrower 200323034 03/09/2015 No 1 03/09/2015 Owner UTD UTD Yes 03/09/2015 Ongoing Occupied dialogue with borrower 200112847 07/01/2014 No 1 02/27/2014 Owner UTD UTD Yes 10/09/2012 Ongoing Occupied dialogue with borrower 200112849 07/01/2014 No 1 02/24/2es 12/05/2013 Not attempting to contact the borrower 200314602 06/20/2015 No 1 05/28/2015 Owner UTD UTD Yes 05/28/2015 Ongoing Occupied dialogue with borrower 200311901 06/20/2015 No 1 04/24/2015 Owner Townhouse Average Yes 04/10/2015 Ongoing Occupied dialogue with borrower 200311918 06/20/2015 No 1 02/03/2es Not N/A attempting to contact the borrower 200311923 06/20/2015 No 1 04/24/2es 09/02/2014 Contact attempts - however unable to contact borrower 200311926 06/20/2015 No 1 07/15/2015 Owner UTD Good Yes 04/18/2014 Not Occupied attempting to contact the borrower 200322850 02/12/2015 No 1 01/28/2es 01/08/2015 Ongoing dialogue with borrower 200112691 07/01/2014 No 1 02/06/2014 Owner UTD UTD Yes 12/06/2013 Ongoing Occupied dialogue with borrower 200322890 01/15/2015 No 1 01/15/2015 Owner UTD UTD Yes 06/09/2014 Contact Occupied attempts - however unable to contact borrower 200112707 07/01/2014 No 1 03/01/2014 Owner Single UTD Yes 09/06/2013 Contact Occupied Family attempts - Detached however unable to contact borrower 200112710 07/01/2014 No 1 01/20/2014 Occupied- UTD UTD Yes 04/19/2012 Not UTD attempting to contact the borrower 200323037 01/15/2015 No 1 01/15/2es 07/22/2014 Contact attempts - however unable to contact borrower 200323044 05/22/2015 No 1 05/22/2es Contact N/A attempts - however unable to contact borrower 200323045 05/11/2015 No 1 05/11/2es 05/11/2015 Contact attempts - however unable to contact borrower 200112729 07/01/2014 No 1 02/19/2014 Occupied- UTD UTD Yes 08/03/2013 Not UTD attempting to contact the borrower 200323153 03/18/2015 No 1 03/18/2es 02/28/2015 Contact attempts - however unable to contact borrower 200323154 05/15/2015 No 1 05/15/2015 Owner UTD UTD Yes 06/27/2014 Not Occupied attempting to contact the borrower 200314621 06/20/2015 No 1 05/12/2015 Owner UTD UTD Yes 03/12/2015 Not Occupied attempting to contact the borrower 200314626 06/20/2015 No 1 05/21/2015 Owner Single Good Yes Not N/A Occupied Family attempting Detached to contact the borrower 200323046 05/07/2015 No 1 05/07/2015 Owner UTD Good Yes 01/21/2015 Not Occupied attempting to contact the borrower 200112743 07/01/2014 No 1 02/28/2014 Occupied- UTD UTD Yes 02/07/2013 Not UTD attempting to contact the borrower 200112744 07/01/2014 No 1 03/01/2014 Occupied- Single Average Yes 02/24/2012 Not UTD Family attempting Detached to contact the borrower 200323047 05/01/2015 No 1 05/01/2015 Owner UTD Excellent Yes 12/15/2014 Not Occupied attempting to contact the borrower 200112750 07/01/2014 No 1 12/25/2013 Occupied- UTD UTD Yes Not No UTD attempting to contact the borrower 200323048 05/20/2015 No 1 05/20/2es 12/17/2014 Contact attempts - however unable to contact borrower 200323049 05/28/2015 No 1 05/28/2es Contact N/A attempts - however unable to contact borrower 200112757 07/01/2014 No 1 02/27/2014 Occupied- UTD UTD Yes 09/16/2013 Not UTD attempting to contact the borrower 200112759 07/01/2014 No 1 02/27/2014 Owner UTD UTD Yes 01/06/2014 Ongoing Occupied dialogue with borrower 200112763 07/01/2014 No 1 02/27/2014 Occupied- UTD UTD Yes 07/08/2013 Ongoing UTD dialogue with borrower 200323050 04/14/2015 No 1 04/14/2015 Owner UTD Good Yes 04/09/2015 Contact Occupied attempts - however unable to contact borrower 200323051 03/13/2015 No 1 03/13/2015 Owner UTD Good Yes 12/30/2014 Ongoing Occupied dialogue with borrower 200112770 07/01/2014 No 1 01/14/2014 Occupied- UTD UTD Yes Not N/A UTD attempting to contact the borrower 200323052 05/08/2015 No 1 05/08/2015 Owner UTD Good Yes 04/07/2015 Contact Occupied attempts - however unable to contact borrower 200323053 05/12/2015 No 1 05/12/2015 Owner UTD Good Yes 05/11/2015 Ongoing Occupied dialogue with borrower 200323054 05/15/2015 No 1 05/15/2015 Owner UTD Good Yes 02/11/2015 Contact Occupied attempts - however unable to contact borrower 200323055 05/04/2015 No 1 05/04/2015 Owner UTD Good Yes 12/17/2014 Ongoing Occupied dialogue with borrower 200314633 06/20/2015 No 1 10/21/2014 Owner UTD UTD Yes 01/27/2014 Ongoing Occupied dialogue with borrower 200323056 05/19/2015 No 1 05/19/2ood Yes 12/03/2014 Contact attempts - however unable to contact borrower 200323057 04/24/2015 No 1 04/24/2015 Owner UTD UTD Yes 03/24/2015 Ongoing Occupied dialogue with borrower 200323058 05/08/2015 No 1 05/08/2015 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200323059 06/01/2015 No 1 06/01/2es Contact N/A attempts - however unable to contact borrower 200323060 04/06/2015 No 1 04/06/2es 03/05/2015 Contact attempts - however unable to contact borrower 200323061 05/27/2015 No 1 05/27/2es 05/27/2015 Contact attempts - however unable to contact borrower 200323155 05/27/2015 No 1 05/27/2015 Owner UTD Good Yes 04/09/2015 Ongoing Occupied dialogue with borrower 200311484 06/20/2015 No 1 01/05/2es N/A N/A 200323062 05/06/2015 No 1 05/06/2015 Owner UTD Excellent Yes 04/08/2015 Ongoing Occupied dialogue with borrower 200314207 06/20/2015 No 1 05/20/2015 Owner UTD Good Yes 05/06/2015 Ongoing Occupied dialogue with borrower 200323064 05/30/2015 No 1 05/30/2015 Owner UTD UTD Yes 12/17/2014 Not Occupied attempting to contact the borrower 200323065 05/20/2015 No 1 05/20/2015 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200311494 06/20/2015 No 1 05/03/2015 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200311515 06/20/2015 No 1 01/10/2015 Owner Single Good Yes Not N/A Occupied Family attempting Detached to contact the borrower 200311521 06/20/2015 No 1 05/03/2es N/A N/A 200311539 06/20/2015 No 1 05/03/2es Not N/A attempting to contact the borrower 200323066 02/19/2015 No 1 02/19/2015 Owner UTD UTD Yes 02/19/2015 Ongoing Occupied dialogue with borrower 200311564 06/20/2015 No 1 05/14/2es Not N/A attempting to contact the borrower 200323068 05/26/2015 No 1 05/26/2015 Owner UTD Excellent Yes 10/24/2014 Not Occupied attempting to contact the borrower 200323069 05/20/2015 No 1 05/20/2es Not N/A attempting to contact the borrower 200322862 02/10/2015 No 1 02/10/2es Not N/A attempting to contact the borrower 200311598 06/20/2015 No 1 06/25/2014 Owner UTD UTD Yes UTD N/A Occupied 200232037 04/30/2015 No 1 12/10/2es 10/15/2014 Not attempting to contact the borrower 200232042 04/30/2015 No 1 02/11/2ood Yes N/A 200232045 04/30/2015 No 1 02/10/2es Not N/A attempting to contact the borrower 200322863 02/12/2015 No 1 01/29/2015 Owner UTD UTD Yes 03/19/2014 Not Occupied attempting to contact the borrower 200232049 04/30/2015 No 1 01/19/2es 02/28/2014 Not attempting to contact the borrower 200322864 02/12/2015 No 1 02/12/2es 09/12/2014 Contact attempts - however unable to contact borrower 200322865 02/11/2015 No 1 02/11/2es Not N/A attempting to contact the borrower 200322866 02/03/2015 No 1 02/03/2es Not N/A attempting to contact the borrower 200322867 02/03/2015 No 1 02/03/2es Not N/A attempting to contact the borrower 200322868 02/05/2015 No 1 02/05/2es Not N/A attempting to contact the borrower 200322869 02/06/2015 No 1 02/06/2es 02/06/2015 Ongoing dialogue with borrower 200322870 02/10/2015 No 1 02/10/2es 01/14/2015 Contact attempts - however unable to contact borrower 200322871 02/06/2015 No 1 02/06/2es 02/06/2015 Ongoing dialogue with borrower 200232130 04/30/2015 No 1 02/05/2es 06/11/2014 Ongoing dialogue with borrower 200322873 02/12/2015 No 1 02/09/2es Contact N/A attempts - however unable to contact borrower 200232135 04/30/2015 No 1 01/19/2es 06/16/2014 Ongoing dialogue with borrower 200322932 01/15/2015 No 1 01/15/2015 Owner UTD UTD Yes 09/23/2014 Not Occupied attempting to contact the borrower 200232540 04/30/2015 No 1 01/19/2es 07/31/2014 Not attempting to contact the borrower 200322874 02/06/2015 No 1 02/06/2es Not N/A attempting to contact the borrower 200323070 05/07/2015 No 1 05/07/2015 Owner UTD Excellent Yes 10/21/2014 Contact Occupied attempts - however unable to contact borrower 200323071 04/28/2015 No 1 04/28/2015 Vacant 01/22/2es Contact N/A attempts - however unable to contact borrower 200311679 06/20/2015 No 1 06/20/2es UTD N/A 200322933 01/15/2015 No 1 01/15/2015 Owner UTD UTD Yes 10/28/2014 Ongoing Occupied dialogue with borrower 200322934 01/30/2015 No 1 01/30/2es Contact No attempts - however unable to contact borrower 200311688 06/20/2015 No 1 05/25/2015 Owner UTD UTD Yes 12/19/2014 Contact Occupied attempts - however unable to contact borrower 200322935 01/29/2015 No 1 01/29/2015 Owner UTD UTD Yes 11/29/2014 Ongoing Occupied dialogue with borrower 200322937 01/28/2015 No 1 01/28/2015 Owner UTD UTD Yes 01/28/2015 Ongoing Occupied dialogue with borrower 200322938 01/15/2015 No 1 01/15/2015 Owner UTD UTD Yes 01/08/2015 Ongoing Occupied dialogue with borrower 200322940 01/30/2015 No 1 01/30/2015 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200322941 01/19/2015 No 1 01/19/2015 Owner UTD UTD Yes 10/28/2014 Not Occupied attempting to contact the borrower 200322943 01/30/2015 No 1 01/30/2015 Owner UTD UTD Yes 10/15/2014 Ongoing Occupied dialogue with borrower 200322944 01/30/2015 No 1 01/30/2es 01/29/2015 Ongoing dialogue with borrower 200322946 01/29/2015 No 1 01/29/2015 Owner UTD UTD Yes 01/13/2015 Ongoing Occupied dialogue with borrower 200322947 01/30/2015 No 1 01/30/2015 Owner UTD UTD Yes 11/24/2014 Ongoing Occupied dialogue with borrower 200322948 01/19/2015 No 1 01/19/2es Contact Yes 01/15/2015 Unsuccessful attempts - however unable to contact borrower 200322949 01/30/2015 No 1 01/30/2015 Owner UTD UTD Yes 10/23/2014 Ongoing Occupied dialogue with borrower 200322950 01/23/2015 No 1 01/23/2015 Owner UTD UTD Yes 01/23/2015 Ongoing Occupied dialogue with borrower 200322951 01/22/2015 No 1 01/22/2015 Owner UTD UTD Yes 11/22/2014 Ongoing Occupied dialogue with borrower 200322952 01/19/2015 No 1 01/19/2015 Owner UTD UTD Yes 10/31/2014 Ongoing Occupied dialogue with borrower 200322953 01/31/2015 No 1 01/31/2es Contact No attempts - however unable to contact borrower 200322954 01/29/2015 No 1 01/29/2es Contact No attempts - however unable to contact borrower 200322956 01/31/2015 No 1 01/31/2015 Owner UTD UTD Yes 01/31/2015 UTD Occupied 200311721 06/20/2015 No 1 05/03/2ownhouse UTD Yes Not N/A attempting to contact the borrower 200311729 06/20/2015 No 1 12/02/2es Not N/A attempting to contact the borrower 200323072 05/14/2015 No 1 05/14/2015 Owner UTD Excellent Yes 05/08/2015 Ongoing Occupied dialogue with borrower 200323073 04/13/2015 No 1 04/13/2es 11/13/2014 UTD 200323074 05/15/2015 No 1 05/15/2015 Owner UTD Excellent Yes 04/20/2015 Ongoing Occupied dialogue with borrower 200323075 05/20/2015 No 1 05/20/2015 Owner UTD Fair Yes 12/03/2014 Ongoing Occupied dialogue with borrower 200116651 07/01/2014 No 1 04/30/2ingle UTD Yes Not N/A Family attempting Detached to contact the borrower 200123718 07/11/2014 No 1 07/11/2es 200123719 07/11/2014 No 1 07/11/2es 200123721 07/11/2014 No 1 07/11/2es N/A N/A 200116667 07/01/2014 No 1 05/22/2ownhouse UTD Yes 04/30/2014 Ongoing dialogue with borrower 200323076 06/01/2015 No 1 06/01/2015 Owner UTD UTD Yes 03/09/2015 Contact Occupied attempts - however unable to contact borrower 200116662 07/01/2014 No 1 04/28/2014 Owner Single UTD Yes 03/03/2014 Ongoing Occupied Family dialogue Detached with borrower 200116678 07/01/2014 No 1 04/15/2014 Owner Single UTD Yes 03/29/2013 Not Occupied Family attempting Detached to contact the borrower 200116677 07/01/2014 No 1 06/05/2amily UTD Yes 10/01/2013 Not attempting to contact the borrower 200123732 07/11/2014 No 1 07/11/2es 200116641 07/01/2014 No 1 05/30/2ownhouse UTD Yes Not N/A attempting to contact the borrower 200116680 07/01/2014 No 1 06/09/2ondo UTD Yes 02/11/2014 Ongoing (Low dialogue Rise) with borrower 200123734 07/11/2014 No 1 07/11/2es 200323077 05/04/2015 No 1 05/04/2015 Owner UTD Excellent Yes 01/28/2015 Not Occupied attempting to contact the borrower 200323078 05/07/2015 No 1 05/07/2015 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200323079 05/21/2015 No 1 05/20/2015 Owner UTD Good Yes 01/02/2015 Ongoing Occupied dialogue with borrower 200323080 05/04/2015 No 1 05/04/2015 Owner UTD Good Yes 10/09/2014 Contact Occupied attempts - however unable to contact borrower 200323081 05/28/2015 No 1 05/28/2es 02/01/2015 Not attempting to contact the borrower 200323082 04/14/2015 No 1 04/14/2es Contact N/A attempts - however unable to contact borrower 200314285 06/20/2015 No 1 05/19/2015 Owner UTD Good Yes 05/19/2015 Ongoing Occupied dialogue with borrower 200323083 05/03/2015 No 1 05/03/2es Contact N/A attempts - however unable to contact borrower 200323084 05/07/2015 No 1 05/07/2015 Owner UTD Good Yes 02/09/2015 Contact Occupied attempts - however unable to contact borrower 200323085 05/22/2015 No 1 05/22/2015 Owner UTD Good Yes 06/20/2014 Contact Occupied attempts - however unable to contact borrower 200323086 05/03/2015 No 1 05/03/2es Contact N/A attempts - however unable to contact borrower 200323087 05/27/2015 No 1 05/27/2ondo UTD Yes Contact N/A (Low attempts - Rise) however unable to contact borrower 200314303 06/20/2015 No 1 05/12/2015 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200323089 06/03/2015 No 1 06/03/2ood Yes 06/02/2015 Ongoing dialogue with borrower 200323090 04/20/2015 No 1 04/20/2015 Owner UTD Good Yes 07/28/2014 Not Occupied attempting to contact the borrower 200323092 04/09/2015 No 1 04/09/2es 11/17/2014 Contact attempts - however unable to contact borrower 200323093 05/28/2015 No 1 05/28/2015 Owner UTD Good Yes 02/24/2015 Contact Occupied attempts - however unable to contact borrower 200323094 05/15/2015 No 1 05/15/2015 Owner UTD Good Yes 02/27/2015 Contact Occupied attempts - however unable to contact borrower 200323096 05/15/2015 No 1 05/15/2015 Owner UTD Excellent Yes 11/06/2014 Contact Occupied attempts - however unable to contact borrower 200323097 04/22/2015 No 1 04/22/2es 12/13/2014 Contact attempts - however unable to contact borrower 200323098 05/14/2015 No 1 05/14/2015 Owner UTD Average Yes 04/15/2015 Contact Occupied attempts - however unable to contact borrower 200323099 03/25/2015 No 1 03/25/2015 Owner UTD Good Yes 04/11/2014 Ongoing Occupied dialogue with borrower 200323100 05/30/2015 No 1 05/30/2015 Owner UTD Good Yes 05/30/2015 Contact Occupied attempts - however unable to contact borrower 200323101 05/12/2015 No 1 02/25/2es 02/25/2015 Contact attempts - however unable to contact borrower 200323102 05/29/2015 No 1 05/29/2es Not N/A attempting to contact the borrower 200323103 05/04/2015 No 1 05/04/2es Not N/A attempting to contact the borrower 200323104 06/01/2015 No 1 06/01/2015 Owner UTD Good Yes 06/01/2015 Ongoing Occupied dialogue with borrower 200323105 04/08/2015 No 1 04/08/2es 01/30/2015 Contact attempts - however unable to contact borrower 200323106 05/25/2015 No 1 05/25/2es Contact N/A attempts - however unable to contact borrower 200323107 05/05/2015 No 1 05/05/2015 Owner UTD Excellent Yes 01/12/2015 Not Occupied attempting to contact the borrower 200323108 04/03/2015 No 1 04/03/2015 Owner UTD UTD Yes Contact N/A Occupied attempts - however unable to contact borrower 200323109 05/18/2015 No 1 05/18/2015 Owner UTD Excellent Yes 05/06/2015 Ongoing Occupied dialogue with borrower 200323110 05/13/2015 No 1 05/13/2015 Owner UTD Good Yes 01/05/2015 Not Occupied attempting to contact the borrower 200323111 05/28/2015 No 1 05/28/2015 Owner UTD Good Yes 05/15/2015 Ongoing Occupied dialogue with borrower 200323112 05/19/2015 No 1 05/19/2015 Owner UTD Excellent Yes 03/27/2015 Ongoing Occupied dialogue with borrower 200323113 06/01/2015 No 1 06/01/2es 11/11/2014 Not attempting to contact the borrower 200323114 01/22/2015 No 1 01/22/2015 Owner UTD Good Yes 01/13/2015 Contact Occupied attempts - however unable to contact borrower 200323115 01/09/2015 No 1 01/09/2015 Owner UTD UTD Yes 12/18/2014 Contact Occupied attempts - however unable to contact borrower 200323116 11/28/2014 No 1 11/28/2es Not N/A attempting to contact the borrower 200323118 03/26/2015 No 1 03/26/2015 Owner UTD UTD Yes 12/24/2014 Contact Occupied attempts - however unable to contact borrower 200323119 05/14/2015 No 1 05/14/2015 Owner UTD Good Yes 05/07/2015 Ongoing Occupied dialogue with borrower 200323120 03/19/2015 No 1 03/19/2015 Owner UTD Good Yes 03/19/2015 Contact Occupied attempts - however unable to contact borrower 200323121 05/01/2015 No 1 05/01/2015 Owner UTD Excellent Yes 02/04/2015 Contact Occupied attempts - however unable to contact borrower 200323122 04/09/2015 No 1 04/09/2015 Owner UTD Good Yes 07/31/2014 Contact Occupied attempts - however unable to contact borrower 200323123 05/09/2015 No 1 05/09/2015 Owner UTD Good Yes 04/30/2015 Ongoing Occupied dialogue with borrower 200323124 05/28/2015 No 1 05/28/2015 Owner UTD UTD Yes 10/07/2014 Contact Occupied attempts - however unable to contact borrower 200323125 05/16/2015 No 1 05/16/2015 Owner UTD UTD Yes 02/16/2015 Contact Occupied attempts - however unable to contact borrower 200323127 05/20/2015 No 1 05/20/2es 11/07/2014 Not attempting to contact the borrower 200323128 05/16/2015 No 1 05/16/2015 Owner UTD UTD Yes 12/17/2014 Ongoing Occupied dialogue with borrower 200323130 06/02/2015 No 1 06/02/2015 Owner UTD Excellent Yes 12/30/2014 Not Occupied attempting to contact the borrower 200323133 05/28/2015 No 1 05/28/2es Not N/A attempting to contact the borrower 200323134 05/04/2015 No 1 05/04/2015 Owner UTD UTD Yes 11/03/2014 Occupied 200323135 03/09/2015 No 1 03/09/2015 Owner UTD UTD Yes 10/13/2014 Contact Occupied attempts - however unable to contact borrower 200322891 01/15/2015 No 1 01/15/2es Not N/A attempting to contact the borrower 200322810 06/23/2014 No 1 06/23/2es 03/31/2014 Not attempting to contact the borrower 200322811 06/20/2014 No 1 06/20/2es 05/06/2014 Not attempting to contact the borrower 200322812 06/20/2014 No 1 06/20/2es Not N/A attempting to contact the borrower 200322814 06/20/2014 No 1 06/20/2es Not N/A attempting to contact the borrower 200322815 06/26/2014 No 1 06/26/2es 06/24/2014 Ongoing dialogue with borrower 200322816 06/23/2014 No 1 06/23/2es 06/19/2015 Ongoing dialogue with borrower 200322817 06/26/2014 No 1 06/26/2014 Owner UTD UTD Yes 06/19/2014 Ongoing Occupied dialogue with borrower 200322818 06/20/2014 No 1 06/20/2es 12/09/2013 Not attempting to contact the borrower 200323157 05/29/2015 No 1 05/29/2es Contact N/A attempts - however unable to contact borrower 200322820 06/26/2014 No 1 06/26/2es 05/08/2014 Contact attempts - however unable to contact borrower 200323158 05/31/2015 No 1 05/31/2015 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200322823 06/27/2014 No 1 06/27/2es 04/10/2014 Not attempting to contact the borrower 200322824 06/25/2014 No 1 06/25/2es 02/05/2014 Ongoing dialogue with borrower 200322825 06/20/2014 No 1 06/20/2es Not N/A attempting to contact the borrower 200323136 04/27/2015 No 1 04/27/2015 Owner UTD Good Yes 04/20/2015 Ongoing Occupied dialogue with borrower 200323137 05/07/2015 No 1 05/07/2015 Owner UTD Excellent Yes 02/27/2015 Ongoing Occupied dialogue with borrower 200322849 10/01/2014 No 1 10/01/2ingle UTD Yes UTD N/A Family Detached 200322957 01/30/2015 No 1 01/30/2015 Owner UTD UTD Yes 01/05/2015 Ongoing Occupied dialogue with borrower 200322958 01/15/2015 No 1 01/15/2015 Owner UTD UTD Yes 10/03/2014 Ongoing Occupied dialogue with borrower 200322959 01/15/2015 No 1 01/15/2015 Owner UTD UTD Yes 10/02/2014 Ongoing Occupied dialogue with borrower 200322960 01/26/2015 No 1 01/26/2015 Owner UTD UTD Yes 01/23/2015 Not Occupied attempting to contact the borrower 200232834 04/30/2015 No 1 01/15/2es 09/24/2013 Not attempting to contact the borrower 200322961 01/31/2015 No 1 01/31/2015 Occupied- UTD UTD Yes Contact No UTD attempts - however unable to contact borrower 200322963 01/29/2015 No 1 01/29/2es Not No attempting to contact the borrower 200322965 01/16/2015 No 1 01/16/2015 Owner UTD UTD Yes 10/02/2014 Contact Occupied attempts - however unable to contact borrower 200322966 01/30/2015 No 1 01/30/2015 Occupied- UTD UTD Yes 05/24/2014 Contact UTD attempts - however unable to contact borrower 200322969 01/21/2015 No 1 01/21/2es Not N/A attempting to contact the borrower 200322970 01/21/2015 No 1 01/21/2015 Owner UTD UTD Yes 08/29/2014 Ongoing Occupied dialogue with borrower 200322971 01/29/2015 No 1 01/29/2015 Owner UTD UTD Yes 01/21/2015 Ongoing Occupied dialogue with borrower 200322972 01/30/2015 No 1 01/30/2es Contact Yes 01/30/2015 Unsuccessful attempts - however unable to contact borrower 200322973 01/30/2015 No 1 01/30/2015 Owner UTD UTD Yes 11/24/2014 Ongoing Occupied dialogue with borrower 200322974 01/30/2015 No 1 01/30/2015 Owner UTD UTD Yes 03/18/2014 Contact Occupied attempts - however unable to contact borrower 200322975 01/20/2015 No 1 01/20/2015 Owner UTD UTD Yes 12/03/2014 Contact Occupied attempts - however unable to contact borrower 200322976 01/15/2015 No 1 01/15/2es Not N/A attempting to contact the borrower 200322977 01/29/2015 No 1 01/29/2015 Owner UTD UTD Yes 09/10/2014 Ongoing Occupied dialogue with borrower 200322978 01/20/2015 No 1 01/20/2es 12/31/2014 Contact attempts - however unable to contact borrower 200322979 01/15/2015 No 1 01/15/2015 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200322980 01/22/2015 No 1 01/22/2015 Vacant UTD UTD Yes 12/19/2014 Ongoing dialogue with borrower 200322981 01/15/2015 No 1 01/15/2es 11/03/2014 Contact attempts - however unable to contact borrower 200322982 01/19/2015 No 1 01/19/2es 12/23/2014 Contact attempts - however unable to contact borrower 200322983 01/26/2015 No 1 01/26/2015 Owner UTD UTD Yes 10/30/2014 Ongoing Occupied dialogue with borrower 200322984 01/15/2015 No 1 01/15/2es Contact N/A attempts - however unable to contact borrower 200322985 01/31/2015 No 1 01/31/2015 Owner UTD UTD Yes 01/31/2015 Ongoing Occupied dialogue with borrower 200322986 01/31/2015 No 1 01/31/2015 Owner UTD UTD Yes 01/27/2015 Contact Occupied attempts - however unable to contact borrower 200322988 01/30/2015 No 1 01/30/2015 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200322989 01/30/2015 No 1 01/30/2015 Owner UTD UTD Yes Contact No Occupied attempts - however unable to contact borrower 200322990 01/16/2015 No 1 01/16/2es 12/11/2014 Contact attempts - however unable to contact borrower 200322991 01/15/2015 No 1 01/15/2015 Owner UTD UTD Yes 11/06/2014 Not Occupied attempting to contact the borrower 200322992 01/16/2015 No 1 01/16/2015 Owner UTD UTD Yes 10/28/2014 Contact Occupied attempts - however unable to contact borrower 200322994 01/21/2015 No 1 01/21/2es 01/15/2015 Ongoing dialogue with borrower 200322995 01/19/2015 No 1 01/19/2es Contact Yes 01/14/2015 Unsuccessful attempts - however unable to contact borrower 200322996 01/31/2015 No 1 01/31/2015 Owner UTD UTD Yes 01/31/2015 Contact Occupied attempts - however unable to contact borrower 200314124 01/25/2015 No 1 01/29/2es 11/27/2013 Contact attempts - however unable to contact borrower 200322998 01/30/2015 No 1 01/30/2015 Owner UTD UTD Yes 01/22/2015 Ongoing Occupied dialogue with borrower 200322999 01/20/2015 No 1 01/20/2es 01/13/2015 Contact attempts - however unable to contact borrower 200323000 01/31/2015 No 1 01/31/2es N/A 200323002 01/30/2015 No 1 01/30/2es Not N/A attempting to contact the borrower 200323003 01/30/2015 No 1 01/30/2es 01/09/2015 Not attempting to contact the borrower 200323004 01/31/2015 No 1 01/31/2015 Owner UTD UTD Yes 01/23/2015 Ongoing Occupied dialogue with borrower 200323005 01/30/2015 No 1 01/30/2015 Non-Owner UTD UTD Yes 12/04/2014 Ongoing Occupied dialogue with borrower 200323006 01/15/2015 No 1 01/15/2es UTD No 200323007 01/16/2015 No 1 01/16/2es 01/09/2015 Ongoing dialogue with borrower 200323008 01/15/2015 No 1 01/15/2015 Owner UTD UTD Yes 11/10/2014 Ongoing Occupied dialogue with borrower 200323009 01/31/2015 No 1 01/31/2015 Owner UTD Good Yes 01/21/2015 Ongoing Occupied dialogue with borrower 200323010 01/16/2015 No 1 01/16/2es Not N/A attempting to contact the borrower 200323012 01/15/2015 No 1 01/15/2015 Owner UTD UTD Yes 10/28/2014 Not Occupied attempting to contact the borrower 200323013 01/31/2015 No 1 01/31/2015 Owner UTD UTD Yes 02/03/2014 Contact Occupied attempts - however unable to contact borrower 200323014 01/26/2015 No 1 01/26/2es UTD No 200323015 01/30/2015 No 1 01/30/2015 Owner UTD UTD Yes 11/14/2014 Contact Occupied attempts - however unable to contact borrower 200323016 01/30/2015 No 1 01/30/2015 Owner UTD UTD Yes 01/15/2015 Ongoing Occupied dialogue with borrower 200323018 01/20/2015 No 1 01/20/2015 Owner UTD UTD Yes 05/28/2014 Contact Occupied attempts - however unable to contact borrower 200323019 01/31/2015 No 1 01/31/2015 Owner UTD UTD Yes 11/26/2014 Occupied 200323020 01/21/2015 No 1 01/21/2015 Owner UTD UTD Yes 12/19/2014 Ongoing Occupied dialogue with borrower 200323021 01/21/2015 No 1 01/21/2es 05/28/2014 Contact attempts - however unable to contact borrower 200323022 01/23/2015 No 1 01/23/2015 Owner UTD UTD Yes 09/08/2014 Contact Occupied attempts - however unable to contact borrower 200323023 01/15/2015 No 1 01/15/2015 Owner UTD UTD Yes 06/04/2013 Contact Occupied attempts - however unable to contact borrower 200323024 01/31/2015 No 1 01/31/2015 Owner UTD UTD Yes 12/19/2014 Contact Occupied attempts - however unable to contact borrower 200323025 01/29/2015 No 1 01/29/2015 Owner UTD UTD Yes 09/26/2014 Contact Occupied attempts - however unable to contact borrower 200323026 01/29/2015 No 1 01/29/2015 Owner UTD UTD Yes 01/29/2015 Ongoing Occupied dialogue with borrower 200322893 01/31/2015 No 1 01/31/2015 Owner UTD UTD Yes 10/29/2014 Contact Occupied attempts - however unable to contact borrower 200314483 06/20/2015 No 1 03/13/2015 Owner UTD UTD Yes 10/15/2014 Not Occupied attempting to contact the borrower 200322894 01/15/2015 No 1 01/15/2es 11/14/2014 Ongoing dialogue with borrower 200323028 01/15/2015 No 1 01/15/2es Contact No attempts - however unable to contact borrower 200322851 02/12/2015 No 1 02/10/2es Not N/A attempting to contact the borrower 200322895 01/31/2015 No 1 01/31/2015 Owner UTD UTD Yes 01/19/2015 Ongoing Occupied dialogue with borrower 200322875 02/12/2015 No 1 01/06/2es 01/05/2015 Not attempting to contact the borrower 200323161 08/06/2015 No 1 08/06/2015 Owner UTD UTD Yes 09/02/2014 Ongoing Occupied dialogue with borrower 200322876 02/12/2015 No 1 01/30/2es 01/30/2015 Ongoing dialogue with borrower 200232579 04/30/2015 No 1 01/30/2es Not N/A attempting to contact the borrower 200322877 02/12/2015 No 1 02/15/2es 12/12/2014 Contact attempts - however unable to contact borrower 200322878 02/12/2015 No 1 01/19/2es Not No attempting to contact the borrower 200322879 02/12/2015 No 1 02/11/2es 09/24/2014 Contact attempts - however unable to contact borrower 200232203 04/30/2015 No 1 02/12/2ood Yes 07/16/2013 Contact attempts - however unable to contact borrower 200232219 04/30/2015 No 1 02/12/2015 Owner UTD UTD Yes 02/12/2015 Ongoing Occupied dialogue with borrower 200232229 04/30/2015 No 1 02/09/2es Contact N/A attempts - however unable to contact borrower 200232618 04/30/2015 No 1 02/12/2es UTD N/A 200322882 10/16/2015 No 1 02/12/2ood Yes 02/09/2015 Ongoing dialogue with borrower 200322883 10/16/2015 No 1 01/15/2es 01/14/2015 Ongoing dialogue with borrower 200232625 04/30/2015 No 1 02/10/2es 02/10/2015 Ongoing dialogue with borrower 200322884 02/12/2015 No 1 02/12/2es 02/27/2013 Contact attempts - however unable to contact borrower 200322896 01/31/2015 No 1 01/31/2015 Owner UTD UTD Yes 01/13/2015 Contact Occupied attempts - however unable to contact borrower 200312056 06/20/2015 No 1 05/20/2es Not N/A attempting to contact the borrower 200322897 01/31/2015 No 1 01/31/2015 Owner UTD UTD Yes 08/05/2014 Contact Occupied attempts - however unable to contact borrower 200322898 01/30/2015 No 1 01/30/2015 Owner UTD UTD Yes 12/03/2014 Ongoing Occupied dialogue with borrower 200322899 01/30/2015 No 1 01/30/2015 Tenant UTD UTD Yes 12/09/2014 Ongoing Occupied dialogue with borrower 200322901 01/16/2015 No 1 01/16/2015 Owner UTD UTD Yes 01/15/2015 Ongoing Occupied dialogue with borrower 200323159 06/01/2015 No 1 06/01/2es 03/13/2015 Ongoing dialogue with borrower 200312059 06/20/2015 No 1 05/05/2015 Owner UTD Good Yes 10/18/2014 Not Occupied attempting to contact the borrower 200132895 08/01/2014 No 1 02/20/2es 02/20/2014 Not attempting to contact the borrower 200132841 08/01/2014 No 1 03/21/2ondo UTD Yes Not N/A (High attempting Rise) to contact the borrower 200132578 08/01/2014 No 1 08/06/2014 Occupied- UTD UTD Yes 06/17/2013 Not UTD attempting to contact the borrower 200132555 08/01/2014 No 1 07/17/2es Not N/A attempting to contact the borrower 200133566 08/01/2014 No 1 08/05/2es 11/27/2012 Not attempting to contact the borrower 200132734 08/01/2014 No 1 12/28/2es Not N/A attempting to contact the borrower 200133025 08/01/2014 No 1 03/18/2es 03/18/2014 Not attempting to contact the borrower 200132960 08/01/2014 No 1 08/05/2014 Owner UTD UTD Yes 05/13/2014 Ongoing Occupied dialogue with borrower 200133126 08/01/2014 No 1 12/23/2es 11/27/2013 Not attempting to contact the borrower 200133968 08/01/2014 No 1 06/30/2014 Occupied- UTD UTD Yes 06/02/2014 UTD UTD 200132668 08/01/2014 No 1 07/31/2014 Owner UTD UTD Yes UTD N/A Occupied 200132787 08/01/2014 No 1 02/10/2es 02/04/2014 Not attempting to contact the borrower 200133859 08/01/2014 No 1 07/22/2014 Owner UTD UTD Yes 06/12/2014 Ongoing Occupied dialogue with borrower 200132544 08/01/2014 No 1 08/13/2014 Owner UTD UTD Yes 07/31/2014 Ongoing Occupied dialogue with borrower 200132799 08/01/2014 No 1 07/18/2014 Owner UTD UTD Yes 07/10/2013 Not Occupied attempting to contact the borrower 200133109 08/01/2014 No 1 08/12/2014 Owner UTD UTD Yes 08/09/2014 Ongoing Occupied dialogue with borrower 200132922 08/01/2014 No 1 08/15/2es 09/19/2012 Not attempting to contact the borrower 200132884 08/01/2014 No 1 07/18/2es 10/17/2013 Not attempting to contact the borrower 200133000 08/01/2014 No 1 02/26/2es 02/26/2014 UTD 200133976 08/01/2014 No 1 08/04/2014 Owner UTD UTD Yes 08/04/2014 Ongoing Occupied dialogue with borrower 200133740 08/01/2014 No 1 08/14/2es 07/29/2014 Ongoing dialogue with borrower 200133625 08/01/2014 No 1 08/15/2es 08/03/2014 Ongoing dialogue with borrower 200134011 08/01/2014 No 1 08/13/2014 Owner UTD UTD Yes 07/31/2014 Ongoing Occupied dialogue with borrower 200132720 08/01/2014 No 1 06/26/2es 06/26/2014 Not attempting to contact the borrower 200143632 08/01/2014 No 1 06/11/2014 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200143834 08/01/2014 No 1 08/11/2014 Owner Single UTD Yes 06/25/2014 Ongoing Occupied Family dialogue Detached with borrower 200143811 08/01/2014 No 1 08/14/2es 07/10/2014 Ongoing dialogue with borrower 200132903 08/01/2014 No 1 03/07/2es 11/15/2013 Not attempting to contact the borrower 200143842 08/01/2014 No 1 07/22/2014 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200143772 08/01/2014 No 1 08/14/2014 Owner Single UTD Yes Not No Occupied Family attempting Attached to contact the borrower 200133270 08/01/2014 No 1 07/31/2014 Owner UTD UTD Yes 11/15/2013 Not Occupied attempting to contact the borrower 200143825 08/01/2014 No 1 07/09/2es Not N/A attempting to contact the borrower 200143824 08/01/2014 No 1 06/27/2es 12/03/2013 Contact attempts - however unable to contact borrower 200132654 08/01/2014 No 1 07/31/2es 11/26/2013 Not attempting to contact the borrower 200133256 08/01/2014 No 1 08/11/2014 Owner UTD UTD Yes 06/23/2014 Ongoing Occupied dialogue with borrower 200143680 08/01/2014 No 1 04/28/2es 04/28/2014 Ongoing dialogue with borrower 200132629 08/01/2014 No 1 08/15/2es 08/12/2014 Ongoing dialogue with borrower 200132883 08/01/2014 No 1 08/14/2014 Owner UTD UTD Yes 07/11/2014 Contact Occupied attempts - however unable to contact borrower 200143833 08/01/2014 No 1 08/12/2es 07/25/2014 Ongoing dialogue with borrower 200143862 08/01/2014 No 1 04/01/2014 Occupied- Single UTD Yes 04/01/2014 Ongoing UTD Family dialogue Attached with borrower 200132915 08/01/2014 No 1 05/15/2es 07/29/2014 Ongoing dialogue with borrower 200132935 08/01/2014 No 1 08/10/2es Contact N/A attempts - however unable to contact borrower 200132638 08/01/2014 No 1 08/15/2es 12/22/2012 N/A 200132682 08/01/2014 No 1 08/15/2es 08/14/2014 Ongoing dialogue with borrower 200132802 08/01/2014 No 1 08/04/2es 08/04/2014 Not attempting to contact the borrower 200143733 08/01/2014 No 1 05/22/2ingle UTD Yes Not N/A Family attempting Detached to contact the borrower 200132597 08/01/2014 No 1 08/14/2014 Owner UTD UTD Yes 08/08/2014 Ongoing Occupied dialogue with borrower 200133066 08/01/2014 No 1 08/12/2es 07/24/2014 Ongoing dialogue with borrower 200143779 08/01/2014 No 1 08/13/2014 Owner UTD UTD Yes 08/01/2014 Not Occupied attempting to contact the borrower 200143683 08/01/2014 No 1 03/19/2es 03/19/2014 Not attempting to contact the borrower 200132762 08/01/2014 No 1 08/13/2014 Owner UTD UTD Yes 07/01/2014 Ongoing Occupied dialogue with borrower 200133166 08/01/2014 No 1 07/16/2es 01/22/2014 Not attempting to contact the borrower 200133095 08/01/2014 No 1 07/15/2es 07/08/2014 Ongoing dialogue with borrower 200133263 08/01/2014 No 1 03/11/2es Not N/A attempting to contact the borrower 200133218 08/01/2014 No 1 07/25/2es 07/25/2014 Ongoing dialogue with borrower 200132784 08/01/2014 No 1 07/31/2es Not N/A attempting to contact the borrower 200143841 08/01/2014 No 1 02/27/2es 12/14/2012 Not attempting to contact the borrower 200322828 08/15/2014 No 1 06/04/2014 Owner UTD UTD Yes Contact N/A Occupied attempts - however unable to contact borrower 200132851 08/01/2014 No 1 08/14/2014 Owner UTD UTD Yes 08/11/2014 Ongoing Occupied dialogue with borrower 200133034 08/01/2014 No 1 08/14/2es 03/31/2014 Contact attempts - however unable to contact borrower 200322829 08/15/2014 No 1 05/28/2es Not N/A attempting to contact the borrower 200132791 08/01/2014 No 1 07/31/2es 04/11/2014 Ongoing dialogue with borrower 200143638 08/01/2014 No 1 07/08/2es 02/24/2014 Contact attempts - however unable to contact borrower 200143818 08/01/2014 No 1 07/22/2014 Occupied- Single UTD Yes Not N/A UTD Family attempting Attached to contact the borrower 200132716 08/01/2014 No 1 08/15/2es 11/18/2013 Not attempting to contact the borrower 200132606 08/01/2014 No 1 08/15/2es 07/15/2014 Ongoing dialogue with borrower 200322830 08/15/2014 No 1 08/12/2es Not No attempting to contact the borrower 200143730 08/01/2014 No 1 08/08/2014 Tenant UTD UTD Yes 08/07/2014 Ongoing Occupied dialogue with borrower 200132752 08/01/2014 No 1 08/07/2014 Owner UTD UTD Yes 07/31/2014 Ongoing Occupied dialogue with borrower 200322831 08/15/2014 No 1 07/11/2es Not No attempting to contact the borrower 200322832 08/15/2014 No 1 07/03/2es Not N/A attempting to contact the borrower 200132733 08/01/2014 No 1 07/30/2014 Owner UTD UTD Yes 03/24/2014 Ongoing Occupied dialogue with borrower 200133045 08/01/2014 No 1 08/15/2014 Tenant UTD UTD Yes 01/15/2014 Ongoing Occupied dialogue with borrower 200322833 08/15/2014 No 1 07/16/2es N/A 200132974 08/01/2014 No 1 12/04/2es 07/07/2014 Not attempting to contact the borrower 200143593 08/01/2014 No 1 01/22/2es 10/30/2013 Not attempting to contact the borrower 200143743 08/01/2014 No 1 08/11/2es 08/11/2014 Not attempting to contact the borrower 200143584 08/01/2014 No 1 07/18/2es N/A N/A 200143585 08/01/2014 No 1 05/27/2es 02/28/2014 Ongoing dialogue with borrower 200132869 08/01/2014 No 1 07/31/2014 Non-Owner UTD UTD Yes 05/15/2014 Ongoing Occupied dialogue with borrower 200143586 08/01/2014 No 1 04/30/2014 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200132557 08/01/2014 No 1 07/30/2es Not N/A attempting to contact the borrower 200143773 08/01/2014 No 1 08/01/2014 Owner UTD UTD Yes N/A N/A Occupied 200143594 08/01/2014 No 1 06/30/2es 04/08/2014 Not attempting to contact the borrower 200143796 08/01/2014 No 1 07/02/2es 07/02/2014 Ongoing dialogue with borrower 200143869 08/01/2014 No 1 05/21/2014 Owner UTD UTD Yes 05/13/2014 Ongoing Occupied dialogue with borrower 200132795 08/01/2014 No 1 07/23/2es 03/27/2014 Ongoing dialogue with borrower 200132965 08/01/2014 No 1 08/01/2014 Owner UTD UTD Yes 05/01/2014 Not Occupied attempting to contact the borrower 200133064 08/01/2014 No 1 07/23/2014 Owner UTD UTD Yes 07/23/2014 Ongoing Occupied dialogue with borrower 200143838 08/01/2014 No 1 06/12/2es 06/12/2014 Ongoing dialogue with borrower 200143817 08/01/2014 No 1 07/30/2014 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200132815 08/01/2014 No 1 08/15/2es 05/16/2014 Not attempting to contact the borrower 200143943 08/01/2014 No 1 08/05/2es 07/09/2014 Ongoing dialogue with borrower 200143945 08/01/2014 No 1 06/23/2014 Occupied- UTD UTD Yes 06/23/2014 Ongoing UTD dialogue with borrower 200133287 08/01/2014 No 1 08/15/2014 Occupied- UTD UTD Yes 08/04/2014 Ongoing UTD dialogue with borrower 200143946 08/01/2014 No 1 07/22/2es Not N/A attempting to contact the borrower 200132839 08/01/2014 No 1 08/12/2es 03/04/2014 Ongoing dialogue with borrower 200322902 01/29/2015 No 1 01/29/2015 Tenant UTD UTD Yes 12/11/2014 Ongoing Occupied dialogue with borrower 200322903 01/22/2015 No 1 01/13/2es 01/13/2014 UTD 200322904 01/31/2015 No 1 01/31/2es Contact N/A attempts - however unable to contact borrower 200322835 07/10/2014 No 1 08/12/2es 08/12/2014 Ongoing dialogue with borrower 200133795 08/01/2014 No 1 08/15/2es Contact N/A attempts - however unable to contact borrower 200132613 08/01/2014 No 1 08/01/2es N/A 200133437 08/01/2014 No 1 08/01/2es 05/22/2013 Not attempting to contact the borrower 200133377 08/01/2014 No 1 04/02/2es Not N/A attempting to contact the borrower 200133973 08/01/2014 No 1 02/14/2es 02/14/2013 N/A 200133760 08/01/2014 No 1 07/21/2es 06/20/2014 Ongoing dialogue with borrower 200133346 08/01/2014 No 1 08/15/2014 Owner UTD UTD Yes 01/21/2014 Not Occupied attempting to contact the borrower 200133554 08/01/2014 No 1 07/21/2014 Owner UTD UTD Yes 06/07/2013 Not Occupied attempting to contact the borrower 200133771 08/01/2014 No 1 01/27/2014 Owner UTD UTD Yes 07/26/2013 Not Occupied attempting to contact the borrower 200322836 03/07/2014 No 1 03/07/2es 03/06/2014 Ongoing dialogue with borrower 200133653 08/01/2014 No 1 08/12/2014 Owner UTD UTD Yes 07/30/2014 Ongoing Occupied dialogue with borrower 200133717 08/01/2014 No 1 08/13/2014 Owner UTD UTD Yes 07/03/2014 Ongoing Occupied dialogue with borrower 200322837 08/15/2014 No 1 01/27/2es 12/20/2013 Ongoing dialogue with borrower 200133157 08/01/2014 No 1 09/23/2es Not N/A attempting to contact the borrower 200143797 08/01/2014 No 1 10/17/2es 12/18/2012 Ongoing dialogue with borrower 200132704 08/01/2014 No 1 07/15/2es 05/29/2014 Not attempting to contact the borrower 200133024 08/01/2014 No 1 03/12/2es 12/28/2012 UTD 200132650 08/01/2014 No 1 07/23/2es 04/18/2013 Not attempting to contact the borrower 200133960 08/01/2014 No 1 07/03/2es 09/03/2013 Not attempting to contact the borrower 200322838 08/15/2014 No 1 08/14/2es 08/14/2014 Not attempting to contact the borrower 200133365 08/01/2014 No 1 07/19/2es 07/19/2013 Not attempting to contact the borrower 200133652 08/01/2014 No 1 10/23/2es Not N/A attempting to contact the borrower 200133230 08/01/2014 No 1 07/23/2014 Owner UTD UTD Yes 10/17/2013 Not Occupied attempting to contact the borrower 200133910 08/01/2014 No 1 08/15/2es 01/02/2014 Ongoing dialogue with borrower 200133545 08/01/2014 No 1 05/21/2es Not N/A attempting to contact the borrower 200134000 08/01/2014 No 1 08/14/2014 Owner UTD UTD Yes 06/30/2014 Ongoing Occupied dialogue with borrower 200133814 08/01/2014 No 1 07/16/2es 02/25/2013 Contact attempts - however unable to contact borrower 200133348 08/01/2014 No 1 07/31/2014 Owner Single UTD Yes 07/24/2014 Contact Occupied Family attempts - Attached however unable to contact borrower 200133644 08/01/2014 No 1 08/13/2014 Owner UTD UTD Yes 05/28/2014 Ongoing Occupied dialogue with borrower 200133665 08/01/2014 No 1 08/14/2es Contact N/A attempts - however unable to contact borrower 200322839 08/15/2014 No 1 12/04/2es Not N/A attempting to contact the borrower 200133755 08/01/2014 No 1 12/28/2es Not N/A attempting to contact the borrower 200133531 08/01/2014 No 1 07/18/2es 08/07/2013 Not attempting to contact the borrower 200133511 08/01/2014 No 1 07/18/2014 Non-Owner UTD UTD Yes 03/22/2013 Not Occupied attempting to contact the borrower 200133009 08/01/2014 No 1 06/06/2014 Owner UTD Average Yes 04/30/2014 Ongoing Occupied dialogue with borrower 200132832 08/01/2014 No 1 07/31/2es 10/30/2013 Not attempting to contact the borrower 200133578 08/01/2014 No 1 10/15/2es UTD N/A 200132865 08/01/2014 No 1 08/10/2es 07/03/2014 Ongoing dialogue with borrower 200322840 08/15/2014 No 1 03/14/2es Not N/A attempting to contact the borrower 200133461 08/01/2014 No 1 08/12/2es 01/30/2014 Contact attempts - however unable to contact borrower 200322841 10/16/2015 No 1 07/18/2es 01/20/2013 Contact attempts - however unable to contact borrower 200133628 08/01/2014 No 1 07/31/2014 Owner UTD UTD Yes 07/31/2014 Ongoing Occupied dialogue with borrower 200132727 08/01/2014 No 1 08/14/2014 Occupied- Single UTD Yes 08/14/2014 Ongoing UTD Family dialogue Attached with borrower 200132679 08/01/2014 No 1 07/03/2es 08/27/2013 Not attempting to contact the borrower 200132825 08/01/2014 No 1 07/18/2014 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200133527 08/01/2014 No 1 08/13/2014 Owner UTD UTD Yes 08/05/2014 Ongoing Occupied dialogue with borrower 200133915 08/01/2014 No 1 08/15/2es 08/13/2014 Ongoing dialogue with borrower 200133941 08/01/2014 No 1 08/15/2es 12/05/2013 Ongoing dialogue with borrower 200322842 10/16/2015 No 1 07/17/2es 03/25/2014 Ongoing dialogue with borrower 200322843 08/15/2014 No 1 04/14/2es Not N/A attempting to contact the borrower 200132775 08/01/2014 No 1 07/16/2013 Owner UTD UTD Yes 07/16/2013 UTD Occupied 200231860 04/30/2015 No 1 03/07/2es 04/16/2013 UTD 200132657 08/01/2014 No 1 05/05/2es 05/01/2014 Not attempting to contact the borrower 200143616 08/01/2014 No 1 08/15/2es 08/15/2014 Ongoing dialogue with borrower 200133996 08/01/2014 No 1 08/15/2014 Owner UTD UTD Yes 08/12/2014 Not Occupied attempting to contact the borrower 200322906 01/29/2015 No 1 01/29/2es 01/16/2015 Ongoing dialogue with borrower 200323138 03/13/2015 No 1 03/13/2015 Owner UTD Good Yes 03/10/2015 Ongoing Occupied dialogue with borrower 200133664 08/01/2014 No 1 08/12/2014 Occupied- Single UTD Yes 08/12/2014 Contact UTD Family attempts - Detached however unable to contact borrower 200132917 08/01/2014 No 1 08/04/2es 08/01/2014 Ongoing dialogue with borrower 200323139 05/27/2015 No 1 05/27/2es 09/24/2013 Not attempting to contact the borrower 200323140 05/29/2015 No 1 05/29/2015 Owner UTD Good Yes 05/19/2015 Ongoing Occupied dialogue with borrower 200323029 03/09/2015 No 1 03/09/2es 10/09/2014 Not attempting to contact the borrower 200323141 04/24/2015 No 1 04/24/2015 Owner UTD Good Yes 08/23/2014 Contact Occupied attempts - however unable to contact borrower 200323142 05/15/2015 No 1 05/15/2015 Owner UTD Good Yes 05/12/2015 Ongoing Occupied dialogue with borrower 200132788 08/01/2014 No 1 08/07/2es Not N/A attempting to contact the borrower 200133375 08/01/2014 No 1 01/01/2es 01/01/2014 Ongoing dialogue with borrower 200133491 08/01/2014 No 1 01/27/2es 10/30/2012 UTD 200133698 08/01/2014 No 1 06/03/2es Not N/A attempting to contact the borrower 200133476 08/01/2014 No 1 11/19/2013 Occupied- Single UTD Yes 11/19/2013 Not UTD Family attempting Attached to contact the borrower 200132689 08/01/2014 No 1 08/05/2014 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200132780 08/01/2014 No 1 08/11/2es 05/16/2014 Ongoing dialogue with borrower 200132554 08/01/2014 No 1 08/07/2014 Owner UTD UTD Yes 11/08/2012 Not Occupied attempting to contact the borrower 200133359 08/01/2014 No 1 08/14/2es 12/18/2013 Ongoing dialogue with borrower 200133029 08/01/2014 No 1 04/25/2014 Owner UTD UTD Yes 03/04/2014 Ongoing Occupied dialogue with borrower 200133262 08/01/2014 No 1 07/29/2es N/A N/A 200133512 08/01/2014 No 1 05/12/2es 05/12/2014 Not attempting to contact the borrower 200132547 08/01/2014 No 1 07/06/2es 05/27/2014 Not attempting to contact the borrower 200133352 08/01/2014 No 1 08/07/2es 07/25/2014 Ongoing dialogue with borrower 200133932 08/01/2014 No 1 08/15/2es Not N/A attempting to contact the borrower 200133329 08/01/2014 No 1 03/06/2es 07/31/2013 Not attempting to contact the borrower 200133874 08/01/2014 No 1 08/14/2es Not N/A attempting to contact the borrower 200144067 08/01/2014 No 1 07/08/2014 Owner UTD UTD Yes 10/30/2013 N/A Occupied 200133112 08/01/2014 No 1 07/30/2014 Owner UTD UTD Yes 01/02/2014 Ongoing Occupied dialogue with borrower 200133454 08/01/2014 No 1 08/07/2es 08/07/2014 Ongoing dialogue with borrower 200144025 08/01/2014 No 1 08/13/2014 Owner UTD UTD Yes 08/12/2014 Ongoing Occupied dialogue with borrower 200132710 08/01/2014 No 1 07/18/2es 03/27/2014 Ongoing dialogue with borrower 200133299 08/01/2014 No 1 08/14/2es 07/30/2014 Ongoing dialogue with borrower 200144033 08/01/2014 No 1 08/13/2es 08/13/2014 Ongoing dialogue with borrower 200143715 08/01/2014 No 1 08/13/2014 Owner UTD UTD Yes 06/03/2014 Contact Occupied attempts - however unable to contact borrower 200133982 08/01/2014 No 1 08/12/2014 Non-Owner UTD UTD Yes 06/23/2014 Contact Occupied attempts - however unable to contact borrower 200133829 08/01/2014 No 1 08/12/2014 Owner UTD Average Yes 08/12/2014 Ongoing Occupied dialogue with borrower 200132690 08/01/2014 No 1 02/05/2es 12/26/2012 Not attempting to contact the borrower 200133301 08/01/2014 No 1 01/30/2es 01/30/2014 Ongoing dialogue with borrower 200143955 08/01/2014 No 1 08/15/2es 08/15/2014 Ongoing dialogue with borrower 200133387 08/01/2014 No 1 08/14/2014 Owner UTD UTD Yes 08/04/2014 Ongoing Occupied dialogue with borrower 200133843 08/01/2014 No 1 08/15/2014 Tenant UTD UTD Yes 07/28/2014 Ongoing Occupied dialogue with borrower 200132871 08/01/2014 No 1 08/12/2014 Non-Owner UTD UTD Yes 08/12/2014 Ongoing Occupied dialogue with borrower 200133933 08/01/2014 No 1 08/15/2es 08/13/2014 Not attempting to contact the borrower 200322844 08/14/2015 No 1 07/11/2es 08/29/2013 Contact attempts - however unable to contact borrower 200132846 08/01/2014 No 1 08/06/2es 11/14/2013 Not attempting to contact the borrower 200132980 08/01/2014 No 1 08/15/2es 01/21/2014 Ongoing dialogue with borrower 200133404 08/01/2014 No 1 08/05/2es 08/05/2014 Ongoing dialogue with borrower 200133565 08/01/2014 No 1 08/12/2es 01/08/2014 Not attempting to contact the borrower 200133300 08/01/2014 No 1 08/08/2es 01/06/2014 Not attempting to contact the borrower 200133293 08/01/2014 No 1 08/15/2es 08/08/2014 200133180 08/01/2014 No 1 08/15/2014 Owner UTD UTD Yes 08/15/2014 Ongoing Occupied dialogue with borrower 200133507 08/01/2014 No 1 07/17/2014 Owner UTD UTD Yes 07/16/2014 Not Occupied attempting to contact the borrower 200133376 08/01/2014 No 1 08/06/2014 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200133715 08/01/2014 No 1 01/24/2014 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200132877 08/01/2014 No 1 06/02/2es 06/02/2014 Ongoing dialogue with borrower 200132782 08/01/2014 No 1 04/30/2014 Owner UTD UTD Yes 06/12/2013 Not Occupied attempting to contact the borrower 200133195 08/01/2014 No 1 01/30/2es 10/29/2013 Not attempting to contact the borrower 200133011 08/01/2014 No 1 01/30/2es Contact N/A attempts - however unable to contact borrower 200322907 01/30/2015 No 1 01/30/2015 Owner UTD UTD Yes 01/14/2015 Ongoing Occupied dialogue with borrower 200143972 08/01/2014 No 1 02/19/2014 Owner UTD UTD Yes 02/19/2014 Not Occupied attempting to contact the borrower 200144036 08/01/2014 No 1 08/15/2es 11/27/2013 Ongoing dialogue with borrower 200133987 08/01/2014 No 1 08/14/2014 Owner UTD UTD Yes 08/14/2014 Ongoing Occupied dialogue with borrower 200133926 08/01/2014 No 1 08/07/2014 Owner UTD UTD Yes 06/23/2014 Ongoing Occupied dialogue with borrower 200322845 08/15/2014 No 1 08/04/2es 08/04/2014 Contact attempts - however unable to contact borrower 200133274 08/01/2014 No 1 08/15/2es 08/01/2014 Ongoing dialogue with borrower 200133447 08/01/2014 No 1 07/30/2014 Owner UTD UTD Yes 11/12/2013 Ongoing Occupied dialogue with borrower 200133455 08/01/2014 No 1 08/05/2014 Owner UTD UTD Yes 07/29/2014 Ongoing Occupied dialogue with borrower 200133978 08/01/2014 No 1 07/15/2014 Owner UTD UTD Yes 06/18/2014 Ongoing Occupied dialogue with borrower 200133979 08/01/2014 No 1 07/30/2014 Owner UTD UTD Yes 06/30/2014 Ongoing Occupied dialogue with borrower 200133059 08/01/2014 No 1 08/14/2014 Occupied- UTD UTD Yes 07/14/2014 Ongoing UTD dialogue with borrower 200133764 08/01/2014 No 1 08/15/2es 11/01/2013 Not attempting to contact the borrower 200133240 08/01/2014 No 1 08/13/2014 Owner UTD UTD Yes 05/23/2014 Contact Occupied attempts - however unable to contact borrower 200143927 08/01/2014 No 1 08/14/2014 Owner UTD UTD Yes 07/16/2014 Ongoing Occupied dialogue with borrower 200133821 08/01/2014 No 1 08/05/2014 Owner UTD UTD Yes 06/30/2014 Ongoing Occupied dialogue with borrower 200323143 05/29/2015 No 1 05/29/2015 Owner UTD Good Yes 02/26/2015 Contact Occupied attempts - however unable to contact borrower 200133564 08/01/2014 No 1 08/06/2es 07/22/2014 Ongoing dialogue with borrower 200133382 08/01/2014 No 1 07/01/2014 Owner UTD UTD Yes 05/27/2014 Not Occupied attempting to contact the borrower 200133380 08/01/2014 No 1 07/31/2014 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200132952 08/01/2014 No 1 10/29/2es Not N/A attempting to contact the borrower 200133705 08/01/2014 No 1 07/22/2es 10/15/2013 Not attempting to contact the borrower 200133467 08/01/2014 No 1 01/22/2es Not N/A attempting to contact the borrower 200133731 08/01/2014 No 1 08/06/2014 Owner UTD UTD Yes 08/05/2014 Not Occupied attempting to contact the borrower 200322846 08/15/2014 No 1 07/10/2es Not N/A attempting to contact the borrower 200133701 08/01/2014 No 1 08/01/2es 05/15/2014 Not attempting to contact the borrower 200132610 08/01/2014 No 1 08/14/2014 Owner UTD UTD Yes 07/15/2014 Ongoing Occupied dialogue with borrower 200133883 08/01/2014 No 1 08/14/2014 Owner Single Average Yes 08/13/2014 Ongoing Occupied Family dialogue Detached with borrower 200133972 08/01/2014 No 1 07/31/2014 Owner Single Average Yes 11/06/2013 Contact Occupied Family attempts - Detached however unable to contact borrower 200133943 08/01/2014 No 1 01/28/2es Not N/A attempting to contact the borrower 200133981 08/01/2014 No 1 08/11/2014 Owner UTD UTD Yes 06/17/2014 Ongoing Occupied dialogue with borrower 200322847 08/15/2014 No 1 07/21/2es 01/15/2014 Not attempting to contact the borrower 200133060 08/01/2014 No 1 07/29/2014 Owner UTD UTD Yes 07/29/2014 Ongoing Occupied dialogue with borrower 200132942 08/01/2014 No 1 05/13/2014 Occupied- Single UTD Yes 04/21/2014 Contact UTD Family attempts - Attached however unable to contact borrower 200133113 08/01/2014 No 1 08/11/2014 Owner UTD UTD Yes 08/11/2014 Ongoing Occupied dialogue with borrower 200143903 08/01/2014 No 1 08/15/2014 Occupied- UTD UTD Yes 07/18/2014 Ongoing UTD dialogue with borrower 200132625 08/01/2014 No 1 12/28/2es 12/14/2012 UTD 200132575 08/01/2014 No 1 08/14/2014 Occupied- Single UTD Yes 08/08/2014 Contact UTD Family attempts - Attached however unable to contact borrower 200133080 08/01/2014 No 1 01/09/2es 01/09/2014 UTD 200132702 08/01/2014 No 1 08/15/2es 06/06/2013 Not attempting to contact the borrower 200133101 08/01/2014 No 1 10/11/2013 Occupied- Single UTD Yes 12/10/2012 Not UTD Family attempting Attached to contact the borrower 200132552 08/01/2014 No 1 01/17/2es N/A N/A 200133189 08/01/2014 No 1 08/15/2es 07/14/2014 Contact attempts - however unable to contact borrower 200132852 08/01/2014 No 1 06/13/2014 Owner UTD UTD Yes 06/10/2013 Contact Occupied attempts - however unable to contact borrower 200133072 08/01/2014 No 1 08/15/2es Not N/A attempting to contact the borrower 200132881 08/01/2014 No 1 01/21/2014 Occupied- UTD UTD Yes 01/17/2014 Ongoing UTD dialogue with borrower 200133369 08/01/2014 No 1 07/31/2es Not N/A attempting to contact the borrower 200133586 08/01/2014 No 1 08/14/2es Not N/A attempting to contact the borrower 200144205 08/01/2014 No 1 08/15/2014 Owner UTD UTD Yes 05/06/2013 Contact Occupied attempts - however unable to contact borrower 200134002 08/01/2014 No 1 08/12/2es 08/12/2014 Not attempting to contact the borrower 200133725 08/01/2014 No 1 06/17/2es 02/26/2013 Not attempting to contact the borrower 200133086 08/01/2014 No 1 07/22/2014 Owner UTD UTD Yes 06/03/2013 Ongoing Occupied dialogue with borrower 200322848 10/16/2015 No 1 07/10/2es 07/10/2014 Ongoing dialogue with borrower 200133212 08/01/2014 No 1 06/10/2014 Owner UTD UTD Yes 05/16/2014 Ongoing Occupied dialogue with borrower 200133884 08/01/2014 No 1 08/15/2014 Owner UTD UTD Yes 08/11/2014 Ongoing Occupied dialogue with borrower 200133409 08/01/2014 No 1 08/12/2014 Owner UTD UTD Yes 02/26/2014 Not Occupied attempting to contact the borrower 200133601 08/01/2014 No 1 08/06/2es Contact N/A attempts - however unable to contact borrower 200132876 08/01/2014 No 1 08/15/2es Not N/A attempting to contact the borrower 200133810 08/01/2014 No 1 08/12/2014 Owner UTD UTD Yes 10/31/2012 Not Occupied attempting to contact the borrower 200132844 08/01/2014 No 1 07/21/2014 Owner UTD UTD Yes 05/10/2014 Ongoing Occupied dialogue with borrower 200322908 01/31/2015 No 1 01/31/2015 Owner UTD UTD Yes 11/19/2014 Contact Occupied attempts - however unable to contact borrower 200144477 07/01/2014 No 1 08/22/2014 Owner UTD Good Yes 04/30/2014 Ongoing Occupied dialogue with borrower 200144541 07/01/2014 No 1 08/26/2014 Owner UTD Good Yes 07/16/2014 Ongoing Occupied dialogue with borrower 200144546 07/01/2014 No 1 08/22/2014 Owner UTD Good Yes 05/16/2014 Contact Occupied attempts - however unable to contact borrower 200144593 07/01/2014 No 1 08/22/2014 Occupied- UTD Good Yes 07/15/2013 Contact UTD attempts - however unable to contact borrower 200144598 07/01/2014 No 1 08/22/2014 Occupied- Single Good Yes 06/30/2014 Ongoing UTD Family dialogue Detached with borrower 200144610 08/31/2014 No 1 08/22/2014 Occupied- UTD Good Yes 06/13/2014 Ongoing UTD dialogue with borrower 200144625 08/31/2014 No 1 08/22/2014 Occupied- Single Good Yes 03/12/2014 Not UTD Family attempting Detached to contact the borrower 200144631 09/01/2014 No 1 08/25/2014 Owner Condo UTD Yes 05/09/2014 Contact Occupied (Low attempts - Rise) however unable to contact borrower 200144634 08/31/2014 No 1 08/25/2es 06/12/2014 Ongoing dialogue with borrower 200144636 08/31/2014 No 1 08/22/2014 Occupied- UTD Good Yes 10/14/2013 Contact UTD attempts - however unable to contact borrower 200144645 08/31/2013 No 1 08/26/2es 01/28/2014 Contact attempts - however unable to contact borrower 200144705 09/01/2014 No 1 08/22/2014 Occupied- Townhouse Good Yes 06/19/2014 Contact UTD attempts - however unable to contact borrower 200144714 07/01/2014 No 1 08/22/2014 Occupied- UTD Good Yes 07/10/2014 Ongoing UTD dialogue with borrower 200144739 08/31/2014 No 1 08/22/2014 Occupied- UTD Fair Yes 04/07/2014 Ongoing UTD dialogue with borrower 200144760 07/01/2014 No 1 08/08/2014 Owner UTD Average Yes 08/08/2014 Ongoing Occupied dialogue with borrower 200144776 07/01/2014 No 1 08/25/2014 Occupied- Single Good Yes 04/17/2014 Not UTD Family attempting Attached to contact the borrower 200144829 07/01/2014 No 1 08/23/2014 Tenant UTD Good Yes 08/22/2014 Ongoing Occupied dialogue with borrower 200144881 07/01/2014 No 1 08/22/2014 Occupied- UTD Good Yes 08/13/2014 Ongoing UTD dialogue with borrower 200144922 07/01/2014 No 1 08/22/2014 Owner Single Good Yes 01/02/2014 Ongoing Occupied Family dialogue Detached with borrower 200144937 07/01/2014 No 1 08/22/2014 Owner UTD UTD Yes 06/18/2014 Ongoing Occupied dialogue with borrower 200144954 07/01/2014 No 1 08/22/2014 Occupied- UTD Good Yes 07/17/2014 Ongoing UTD dialogue with borrower 200144964 07/01/2014 No 1 08/25/2014 Occupied- UTD Good Yes 07/26/2014 Ongoing UTD dialogue with borrower 200145024 07/01/2014 No 1 08/25/2014 Occupied- Single Fair Yes 08/01/2014 Ongoing UTD Family dialogue Detached with borrower 200145050 07/01/2014 No 1 08/25/2014 Owner Condo Average Yes 05/02/2014 Contact Occupied (Low attempts - Rise) however unable to contact borrower 200145076 08/31/2014 No 1 08/22/2014 Owner UTD Good Yes 04/07/2014 Ongoing Occupied dialogue with borrower 200145095 07/01/2014 No 1 08/25/2014 Owner UTD Good Yes 07/10/2014 Ongoing Occupied dialogue with borrower 200145099 07/01/2014 No 1 08/23/2014 Owner Single Good Yes 06/02/2014 Ongoing Occupied Family dialogue Detached with borrower 200145120 08/31/2014 No 1 08/22/2014 Owner UTD Fair Yes 03/20/2014 Ongoing Occupied dialogue with borrower 200145147 07/01/2014 No 1 08/22/2014 Owner UTD Good Yes 08/20/2014 Ongoing Occupied dialogue with borrower 200145163 07/01/2014 No 1 08/22/2014 Owner UTD Good Yes 04/09/2013 Ongoing Occupied dialogue with borrower 200145241 07/01/2014 No 1 08/26/2014 Owner Single Good Yes 08/26/2014 Ongoing Occupied Family dialogue Detached with borrower 200145281 08/31/2014 No 1 08/25/2014 Owner UTD Good Yes 08/11/2014 Ongoing Occupied dialogue with borrower 200145287 07/01/2014 No 1 08/26/2014 Occupied- Single Good Yes 08/04/2014 Ongoing UTD Family dialogue Detached with borrower 200145297 07/01/2014 No 1 08/26/2014 Owner UTD Good Yes 07/08/2014 Ongoing Occupied dialogue with borrower 200145345 07/01/2014 No 1 08/25/2014 Occupied- UTD Good Yes 01/31/2014 Ongoing UTD dialogue with borrower 200145351 07/01/2014 No 1 08/26/2014 Occupied- UTD Good Yes 07/29/2014 Not UTD attempting to contact the borrower 200145356 08/31/2014 No 1 08/22/2014 Owner Single Fair Yes 08/06/2014 Not Occupied Family attempting Detached to contact the borrower 200145374 07/01/2014 No 1 08/25/2014 Owner UTD Good Yes 08/23/2014 Not Occupied attempting to contact the borrower 200145400 08/31/2014 No 1 08/22/2es 01/27/2014 Not attempting to contact the borrower 200145406 07/01/2014 No 1 08/22/2014 Occupied- UTD Good Yes 09/19/2013 Contact UTD attempts - however unable to contact borrower 200145423 07/01/2014 No 1 08/26/2es 06/14/2014 Ongoing dialogue with borrower 200145430 07/01/2014 No 1 08/22/2es 07/02/2013 Contact attempts - however unable to contact borrower 200145439 07/01/2014 No 1 08/22/2es 07/31/2014 Ongoing dialogue with borrower 200145466 08/31/2014 No 1 08/25/2014 Owner Single Good Yes 08/12/2014 Ongoing Occupied Family dialogue Detached with borrower 200112805 07/01/2014 No 1 02/28/2014 Occupied- UTD UTD Yes Not N/A UTD attempting to contact the borrower 200323030 03/09/2015 No 1 03/09/2015 Owner UTD UTD Yes 01/15/2015 Contact Occupied attempts - however unable to contact borrower 200323032 03/09/2015 No 1 03/09/2015 Owner UTD UTD Yes Contact N/A Occupied attempts - however unable to contact borrower 200322909 01/15/2015 No 1 01/15/2015 Tenant UTD UTD Yes 01/13/2015 Contact Occupied attempts - however unable to contact borrower 200323031 03/10/2015 No 1 03/10/2es Contact N/A attempts - however unable to contact borrower 200323144 12/29/2014 No 1 12/29/2es Contact N/A attempts - however unable to contact borrower 200323033 03/23/2015 No 1 03/23/2es 03/23/2015 Ongoing dialogue with borrower 200322910 01/19/2015 No 1 01/19/2es Contact No attempts - however unable to contact borrower 200231916 04/30/2015 No 1 02/03/2015 Owner UTD UTD Yes 02/03/2015 Not Occupied attempting to contact the borrower 200322856 01/12/2015 No 1 02/09/2es 01/05/2014 Contact attempts - however unable to contact borrower 200323160 08/18/2014 No 1 08/18/2014 Owner UTD UTD Yes 08/18/2014 Contact Occupied attempts - however unable to contact borrower 200322857 02/12/2015 No 1 02/06/2es 05/01/2013 Ongoing dialogue with borrower 200112808 07/01/2014 No 1 01/22/2014 Occupied- UTD UTD Yes Not N/A UTD attempting to contact the borrower 200322911 01/30/2015 No 1 01/30/2es Contact N/A attempts - however unable to contact borrower 200322912 01/28/2015 No 1 01/28/2015 Owner UTD UTD Yes 08/18/2014 Contact Occupied attempts - however unable to contact borrower 200112810 07/01/2014 No 1 02/14/2014 Occupied- UTD UTD Yes 11/13/2013 Ongoing UTD dialogue with borrower 200314501 06/20/2015 No 1 01/17/2014 Owner UTD UTD Yes Not N/A Occupied attempting to contact the borrower 200232687 04/30/2015 No 1 01/15/2es 12/03/2013 Contact attempts - however unable to contact borrower 200322913 05/29/2015 No 1 05/29/2015 Owner UTD Good Yes 05/18/2015 Contact Occupied attempts - however unable to contact borrower 200322914 01/27/2015 No 1 01/27/2015 Owner UTD UTD Yes 08/07/2014 Not Occupied attempting to contact the borrower 200322915 01/30/2015 No 1 01/30/2es 01/05/2014 Contact attempts - however unable to contact borrower 200323145 01/06/2015 No 1 01/06/2015 Owner UTD Good Yes 01/06/2015 Ongoing Occupied dialogue with borrower 200323146 10/16/2015 No 1 05/18/2ood Yes 05/08/2015 Contact attempts - however unable to contact borrower 200323147 10/16/2015 No 1 05/18/2ood Yes 05/08/2015 Ongoing dialogue with borrower 200322885 01/24/2015 No 1 01/24/2es Contact No attempts - however unable to contact borrower 200323036 01/14/2015 No 1 01/14/2es Not N/A attempting to contact the borrower 200322916 01/31/2015 No 1 01/31/2015 Tenant UTD UTD Yes 01/30/2015 Ongoing Occupied dialogue with borrower 200322917 01/30/2015 No 1 01/30/2es 09/12/2014 Contact attempts - however unable to contact borrower 200112814 07/01/2014 No 1 02/17/2014 Occupied- UTD UTD Yes Not N/A UTD attempting to contact the borrower 200322918 01/31/2015 No 1 01/31/2es Contact No attempts - however unable to contact borrower 200322919 01/15/2015 No 1 01/15/2es 01/09/2015 Ongoing dialogue with borrower 200322920 01/24/2015 No 1 01/24/2015 Owner UTD UTD Yes 01/07/2015 Ongoing Occupied dialogue with borrower 200322922 01/15/2015 No 1 01/15/2es 12/01/2014 Contact attempts - however unable to contact borrower 200322924 01/29/2015 No 1 01/29/2015 Owner UTD UTD Yes Not No Occupied attempting to contact the borrower 200322925 01/26/2015 No 1 01/26/2es 07/07/2014 Contact attempts - however unable to contact borrower 200314510 06/20/2015 No 1 05/29/2015 Owner Single Good Yes 05/29/2015 Ongoing Occupied Family dialogue Detached with borrower 200322926 01/31/2015 No 1 01/31/2015 Owner UTD UTD Yes 01/09/2015 Contact Occupied attempts - however unable to contact borrower 200322928 01/31/2015 No 1 01/31/2015 Owner UTD UTD Yes 01/30/2015 Ongoing Occupied dialogue with borrower 200322929 01/14/2015 No 1 01/14/2es 01/14/2015 UTD 200322930 01/30/2015 No 1 01/30/2015 Owner UTD UTD Yes 01/12/2015 Ongoing Occupied dialogue with borrower 200322931 01/15/2015 No 1 01/15/2es 07/13/2014 Contact attempts - however unable to contact borrower 200322784 03/03/2014 No 1 01/22/2es Contact N/A attempts - however unable to contact borrower 200322782 03/03/2014 No 1 12/26/2es Contact N/A attempts - however unable to contact borrower 200322788 03/03/2014 No 1 02/28/2es 02/28/2014 Contact attempts - however unable to contact borrower 200322787 03/03/2014 No 1 02/17/2014 Vacant UTD UTD Yes Not No attempting to contact the borrower 200322786 03/03/2014 No 1 02/28/2014 Vacant 08/04/2es Not No attempting to contact the borrower 200322792 03/03/2014 No 1 03/01/2014 Occupied- UTD UTD Yes 02/19/2014 Ongoing UTD dialogue with borrower 200322791 03/03/2014 No 1 02/28/2es 12/18/2013 Not attempting to contact the borrower 200322790 03/03/2014 No 1 01/24/2es Not No attempting to contact the borrower 200322747 02/19/2014 No 1 02/19/2014 Occupied- UTD UTD Yes 02/19/2014 Not UTD attempting to contact the borrower 200322748 03/03/2014 No 1 02/27/2es 02/21/2014 Ongoing dialogue with borrower 200322749 03/03/2014 No 1 02/28/2014 Vacant UTD UTD Yes Not No attempting to contact the borrower 200322743 03/03/2014 No 1 02/12/2014 Occupied- UTD UTD Yes 11/12/2013 Ongoing UTD dialogue with borrower 200322806 03/03/2014 No 1 12/26/2013 Occupied- UTD UTD Yes Not N/A UTD attempting to contact the borrower 200322807 03/03/2014 No 1 02/19/2014 Occupied- UTD UTD Yes 10/18/2013 Ongoing UTD dialogue with borrower 200322751 03/03/2014 No 1 01/17/2es UTD No 200322745 03/03/2014 No 1 02/27/2es 02/27/2014 Not attempting to contact the borrower 200322746 03/04/2014 No 1 02/11/2014 Occupied- UTD UTD Yes Not No UTD attempting to contact the borrower 200322808 03/03/2014 No 1 02/13/2014 Occupied- UTD UTD Yes Not N/A UTD attempting to contact the borrower 200322741 03/01/2014 No 1 03/01/2014 Owner UTD UTD Yes 02/28/2014 Ongoing Occupied dialogue with borrower 200322740 03/03/2014 No 1 02/12/2es Not No attempting to contact the borrower 200322809 03/03/2014 No 1 02/04/2es 05/17/2013 Not attempting to contact the borrower 200322750 03/03/2014 No 1 11/22/2es 09/03/2013 Contact attempts - however unable to contact borrower 200322718 03/03/2014 No 1 02/27/2es 01/27/2014 Not attempting to contact the borrower 200322717 03/03/2014 No 1 02/19/2es 02/04/2014 Contact attempts - however unable to contact borrower 200322723 03/03/2014 No 1 03/01/2014 Occupied- UTD UTD Yes 02/26/2014 Not UTD attempting to contact the borrower 200322720 03/03/2014 No 1 02/27/2es Contact N/A attempts - however unable to contact borrower 200322721 03/03/2014 No 1 03/01/2es 02/14/2014 Contact attempts - however unable to contact borrower 200322715 03/03/2014 No 1 02/12/2es Contact N/A attempts - however unable to contact borrower 200322716 03/03/2014 No 1 02/26/2es 02/21/2014 Contact attempts - however unable to contact borrower 200322800 03/03/2014 No 1 02/06/2es 02/05/2014 Contact attempts - however unable to contact borrower 200322714 03/03/2014 No 1 01/22/2es Contact No attempts - however unable to contact borrower 200322797 03/03/2014 No 1 02/27/2es 02/20/2014 Contact attempts - however unable to contact borrower 200322799 03/03/2014 No 1 01/03/2es 10/03/2012 Contact attempts - however unable to contact borrower 200322798 03/03/2014 No 1 02/20/2014 Occupied- UTD UTD Yes 02/03/2014 Ongoing UTD dialogue with borrower 200322796 03/03/2014 No 1 03/02/2es 12/16/2013 Contact attempts - however unable to contact borrower 200322778 03/03/2014 No 1 01/22/2014 Occupied- UTD UTD Yes Not N/A UTD attempting to contact the borrower 200322779 03/04/2014 No 1 02/13/2es 09/03/2013 Ongoing dialogue with borrower 200322776 03/01/2014 No 1 03/01/2014 Occupied- UTD UTD Yes 02/13/2014 Ongoing UTD dialogue with borrower 200322780 03/03/2014 No 1 01/16/2014 Occupied- UTD UTD Yes 08/29/2013 Ongoing UTD dialogue with borrower 200322777 03/03/2014 No 1 02/14/2es Contact No attempts - however unable to contact borrower 200322772 03/03/2014 No 1 02/28/2014 Occupied- UTD UTD Yes 02/28/2014 Ongoing UTD dialogue with borrower 200322773 03/03/2014 No 1 02/18/2es 02/17/2014 Ongoing dialogue with borrower 200322781 03/03/2014 No 1 03/01/2es 02/27/2014 Ongoing dialogue with borrower 200322727 03/03/2014 No 1 02/24/2014 Occupied- UTD UTD Yes 02/06/2014 Ongoing UTD dialogue with borrower 200322724 03/03/2014 No 1 02/05/2014 Occupied- UTD UTD Yes Not No UTD attempting to contact the borrower 200322726 03/03/2014 No 1 03/01/2014 Vacant 09/06/2013 Single UTD Yes Not No Family attempting Detached to contact the borrower 200322728 03/03/2014 No 1 12/26/2013 Vacant UTD UTD Yes Not No attempting to contact the borrower 200322759 03/03/2014 No 1 03/03/2014 Vacant UTD UTD Yes Not N/A attempting to contact the borrower 200322760 03/03/2014 No 1 02/07/2es Not No attempting to contact the borrower 200322757 03/03/2014 No 1 02/13/2014 Vacant 12/03/2es Not N/A attempting to contact the borrower 200322755 03/03/2014 No 1 03/03/2014 Occupied- UTD UTD Yes 10/14/2013 Contact UTD attempts - however unable to contact borrower 200322756 03/03/2014 No 1 02/25/2es Not No attempting to contact the borrower 200322761 03/03/2014 No 1 03/01/2es Not N/A attempting to contact the borrower 200322752 03/03/2014 No 1 01/13/2es 01/10/2014 Ongoing dialogue with borrower 200322753 03/03/2014 No 1 03/01/2014 Occupied- UTD UTD Yes Contact N/A UTD attempts - however unable to contact borrower 200322754 03/03/2014 No 1 02/08/2014 Vacant 01/28/2es 01/28/2013 Not attempting to contact the borrower 200322736 03/03/2014 No 1 02/28/2es 02/27/2014 Not attempting to contact the borrower 200322735 03/03/2014 No 1 02/13/2es 09/12/2013 Not attempting to contact the borrower 200322734 03/03/2014 No 1 01/23/2es Not N/A attempting to contact the borrower 200322733 03/03/2014 No 1 01/22/2es 05/22/2013 Not attempting to contact the borrower 200322804 03/03/2014 No 1 02/14/2es 12/30/2013 Not attempting to contact the borrower 200322739 03/03/2014 No 1 03/01/2014 Occupied- UTD UTD Yes 10/24/2013 Not UTD attempting to contact the borrower 200322805 03/03/2014 No 1 02/28/2014 Vacant 06/07/2es 02/03/2014 Ongoing dialogue with borrower 200322803 03/03/2014 No 1 03/01/2014 Occupied- UTD UTD Yes Not N/A UTD attempting to contact the borrower 200322737 03/03/2014 No 1 02/19/2es Not N/A attempting to contact the borrower 200322732 03/03/2014 No 1 03/01/2es 02/18/2014 Not attempting to contact the borrower 200322730 03/03/2014 No 1 11/23/2es Not N/A attempting to contact the borrower 200322731 03/03/2014 No 1 02/19/2014 Occupied- UTD UTD Yes 02/02/2013 Not UTD attempting to contact the borrower 200322794 03/03/2014 No 1 02/19/2es Not N/A attempting to contact the borrower 200322793 03/03/2014 No 1 01/29/2es Not N/A attempting to contact the borrower 200322795 03/03/2014 No 1 03/01/2014 Occupied- UTD UTD Yes 02/20/2014 Not UTD attempting to contact the borrower 200322770 03/03/2014 No 1 03/01/2014 Vacant 09/07/2es 01/03/2014 Ongoing dialogue with borrower 200322771 03/03/2014 No 1 03/01/2es 02/20/2014 Not attempting to contact the borrower 200322764 03/03/2014 No 1 02/28/2es Not No attempting to contact the borrower 200322765 03/03/2014 No 1 03/02/2es Not N/A attempting to contact the borrower 200322766 03/03/2014 No 1 02/19/2es Not N/A attempting to contact the borrower 200322768 03/03/2014 No 1 12/26/2013 Vacant UTD UTD Yes Contact No attempts - however unable to contact borrower AMC Loan ID Last Borrower No Borrower Primary Exit Sub Exit Loss Loss Loss Loss Foreclosure Bankruptcy Active Evidence Fraud Deceased Contact Comments Contact Strategy Strategy Mitigation Mitigation Mitigation Mitigation in File in File SCRA of Indicated Borrower(s) Evident Activity - Activity - Activity - Activity - Litigation Forbearance Short Sale Deed in HAMP Lieu 200322886 The borrower made a No No No No No No No No No No No payment. The borrower is experiencing a temporary hardship and was provided the HUD number for assistance. 200323148 The borrower stated No No No No No No No No No No No he would be making a payment on 5/15/2015 for the May due date. 200311837 The borrower was No No No No No No No No No No No advised of the modification package online for assistance. 200311841 Borrower made an No No No No No No No No No No No online payment 200311842 Yes No No No No No No No No No No 200322858 The customer No No No No No No No No No No No scheduled the payment online then disconnected call. 200231997 Borrower called in No No No No No No No No No No No regarding online access. Servicer confirmed username and confirmed working. Borrower went on and completed a payment via website in amount of $618.91. 200322859 Yes No No No No No No No No No No 200322860 The customer No No No No No No No No No No No requested a copy of the 1098 form. 200322861 Phone payment made. No Modification No No No No No No No No No No 200322887 Lender made contact No Foreclosure - No No No No No No No No No No with the borrower. REO Reason for default was due to tenants moving out and husband became disabled. Borrower authorized automatic draft. Lender gave number to HUD. Lender stated that check was returned on 9/24/2014. Also explained the modification that the borrower is currently on. 200112827 Borrower called in No No No No No No No No No No No to set up February payment, stated he would like to pay extra each month. Borrower has been disputing his payment with servicer for over a year. Servicer tells him his payment is $946.13 and he continues to pay $1015.28. 200112828 Borrower called to No No No No No Yes Yes No No No No inquire why she did not receive her escrow surplus. Servicer advised when account is delinquent that surplus is not returned. Borrower stated that account not delinquent since has made all trustee payments and arrearages are paid in full. Servicer researched and reversed 2 payments that were posted 06/05/2013. 200112625 The borrower called No Yes No No No No No No No No No in stating his credit report shows account as foreclosure. Servicer advised they will review and send out a notice. The borrower stated on 03/11/2013 that he has lost 4 jobs in the last 5 years, has been out of work since September 2012 and returning back 1 month ago. Per comment 12/06/2013, the borrower has not made enough payments on time to qualify for a rate reduction as only 7 payments have been made on time. 200311876 Yes No No No No No No No No No No 200322888 Yes No No No No No No No No No No 200322855 The customer made a No Modification No No No No No No No No No No payment and inquired if there was a late charge. 200231907 Borrower called to No No No No No No Yes No No No No find out when their next rate adjustment occurs. 200311884 Yes No No No No No No No No No No 200112831 Yes No No No No Yes Yes No No No No 200322889 Per comments No Foreclosure - No No No No No No No No No No borrower is REO experiencing a temporary hardship (excessive obligations). Lender offered several loss mitigation alternatives. Borrower made arrangements to pay $596.07 on 8/22/2014 and another on 9/5/2014. 200323040 Yes No No No No No No No No No No 200322826 Yes No No No No No No No No No No 200117999 Borrower was advised No No No No No No No No No No No of new servicing company and date of transfer. Servicer also explained to borrower his different loan numbers he was assigned. Payment history reflects the January 2014 was returned. Borrower indicated reason for delinquency was due to Illness of family. Mother was in Hospice. Borrower made the payment in February and has remained current since. 200322827 Yes No No No No No No No No No No 200118003 Yes No No No No No No No No No No 200118007 Yes No No No No No No No No No No 200118008 Yes No No No No No No No No No No 200323041 The customer No No No No No No No No No No No informed the payment would be made by tomorrow. 200112837 Yes No No No No Yes Yes No No No No 200323149 Borrower called in No Other - Foreclosure No No No No No No No No No No regards to hazard Property - REO policy. Damage 200323043 The borrower made a No No No No No No No No No No No promise to pay $511.83 on 5/27/2015. 200118012 Yes No No No No No No No No No No 200323151 The customer stated No No No No No No No No No No No she did not have the money and made a promise to pay on 10/4/2014. 200323152 Yes Foreclosure - No No No No No No No No No No REO 200323034 The customer made a No No No No No No No No No No No promise to pay on 3/9/2015. 200112847 Borrower inquired if No No No No No Yes Yes No No No No they received faxed documents and was advised that it takes 1-3 business days to review. 200112849 The borrower called No Reinstatement No No No No Yes Yes No No No No stating he does not want to be involved with the claim process and wants his contractor to handle. The contractor for making the hazard claim repairs has maintained contact regarding claim funds being disbursed but no subsequent borrower contact. 200314602 The A3p for this No Modification No No No No No Yes No No No No loan called to find out what the procedures/process was for review of water damage issue on property. 200311901 Spoke with borrower No No No No Yes No Yes No No No No - consented to proceed with ER interview. Transferred to CC for payment history. Call interrupted due to other - Discharged BK - removed BK 200311918 Yes No No No No No No No No No No 200311923 The representative No No No No No No No No No No No confirmed the 2 statements were received for the modification review. 200311926 Borrower called to No Yes No No No No No No No No No discuss deferment amount. 200322850 The borrower was No No No No No No No No No No No advised the insurance claim check for $45,860.36 was approved. 200112691 02/03/2012 The No Reinstatement No No No No No No No No No No servicer offered to set up a plan to bring the loan current, the borrower advised she would have to speak with her spouse first. 02/28/2012 Financials were mailed out for mod review. 06/10/2012 The borrower advised she sent the executed mod agreement back 06/08/2012. 06/19/2012 Mod agreement received. 06/24/2012 The servicer noted the trial hamp as been completed and the mod agreement has been received. 12/06/2013 The borrowers request to re modify the loan after her current mod ends was noted. 200322890 Borrower called and No No No No No No No No No No No advised that they are planning to make payments in June and July. Borrower was calling because they received an envelope on the door. 200112707 Lender spoke with No No No No No No No No No No No the borrower. Borrower said he is waiting for his check to go through his checking account. Borrower advised that he will make the payment through the website. 200112710 Borrower stated No No No No No Yes Yes No No No No received letter from lender that she requested modification and did not submit request. Servicer advised that request came through bankruptcy trustee. She stated she would like to apply for modification, servicer gave number to call. Previous modification review was turned down 12/07/2010; borrower has too much income to qualify. 200323037 The customer No No No No No No No No No No No declined making a payment over the phone and stated he would send the July payment for $2,000.00 200323044 Yes No No No No No No No No No No 200323045 The authorized 3rd No No No No No No No No No No No party confirmed she received the Hazard Insurance refund check. 200112729 Borrower called to No No No No No No No No No No No make payment by phone. Previous contact was 07/16/2012. Servicer advised borrower of modification approval and confirmed agreement was received 07/11/2012. 200323153 The borrower advised No No No No No No No No No No No she sent the insurance information electronically on 12/15/2014 and was advised it takes 7 business days to get the refund credited back. 200323154 The customer was No No No No No No No No No No No advises the monthly payment would be changing to $1,350.40 on 7/1/2014. 200314621 Last contact with No No No No No No Yes No No No No borrower they stated the property is owner occupied and unable to get the property condition. Previously discussed modification with the borrower and they wanted to have a copy of the modification documents. 200314626 Yes Modification No No No No No No No No No No 200323046 The borrower advised No No No No No No No No No No No a check was mailed 2 weeks ago for $766.62 but was informed the check was not received. 200112743 Borrower called No No No No No No Yes No No No No asking why mortgage interest statement reflects $9K more than last year. Servicer advised that due to pre- petition and post- petition payments made for bankruptcy that more funds were going to interest. Borrower requested statements be sent to him. 200112744 Borrower called to No Modification No No No No Yes Yes No No No No verify which taxes were included in the bankruptcy. 200323047 The borrower made a No No No No No No No No No No No payment for $1,329.28 and declined assistance as he brought the loan current with the payment made. 200112750 Yes Reinstatement No No No No Yes Yes No No No No 200323048 The borrower was No No No No No No No No No No No advised to sign page 7 of both modification copies. 200323049 Yes No No No No No No No No No No 200112757 Borrower called for No No No No No No Yes No No No No mailing address for servicer. Borrower called 09/16/2013 to apply for modification. Servicer advised of documents needed and gave fax number. Servicer stated that due to bankruptcy, would have to be approved by trustee as well. Borrower had discussed reinstating the loan 02/15/2013 since both were receiving income, but borrower filed bankruptcy to stop scheduled foreclosure sale. 200112759 Borrower stated she No No No No No No No No No No No was assisting boyfriend who was out of work and fell behind in her payments. She will attempt to bring current with tax refund. On 02/27/2013 Borrower stated the increase in escrow was making her modified payment to high. 200112763 The borrower called No No No No No No No No No No No in to speak to a supervisor. The borrower was upset a Broker Price Opinion was done on the property since the loan is current. 200323050 The borrower updated No No No No No No No No No No No the mailing address. 200323051 The borrower was No No No No No No No No No No No advised the modification is still being finalized. 200112770 Yes Modification No No No No No Yes No No No No 200323052 The customer made a No No No No No No No No No No No promise to pay $586.05 on 4/16/2015. 200323053 The borrower made a No No No No No No No No No No No promise to pay $1,706.00 on 5/20/2015. 200323054 On 01/07/2015, the No Foreclosure - No No No No No No No No No No borrower spoke with REO the servicer wherein the servicer was following up on the borrower's request for assistance. After speaking with the borrower, she decided that she didn't want assistance and pursued a repayment plan. The servicer did get the borrower's request to Opt Out of assistance. 200323055 Borrower stated the No No No No No No Yes No No No No modification documents had been sent in. 200314633 Borrower offered a No No No No No No No No No No No down payment on a loan modification. 200323056 Per notes borrower No Foreclosure - No No No No No No No No No No was not interested REO in assistance; the reason for delinquency was income curtailment per last contact 200323057 On 03/24/2015, a No Foreclosure - No No No No No No No No No Yes relative of the REO borrower informed the servicer that the borrower had Deceased on 02/14/2015. A letter was sent by an attorney and the servicer made a name change. There is no evidence of who the name was changed to or any other comments since 04/24/2015. 200323058 Yes No No No No No No No No No No 200323059 Yes No No No No No No No No No No 200323060 Borrower was making No Reinstatement No No No No No No No No No No arrangements on a payments on the loan due to curtailment in income 200323061 No Reinstatement No No No No No No No No No No 200323155 Borrower accepted No No No No No No No No No No No promise to pay 200311484 Yes No No No No No No No No No No 200323062 Borrower accepted No No No No No No No No No No No promise to pay 200314207 Promise to Pay Plan No No No No No No No No No No No Payment $1209.86 200323064 The borrower was No No No No No No No No No No No advised that the final modification documents were received. 200323065 Yes No No No No No No No No No No 200311494 Yes No No No No No No No No No No 200311515 Yes No No No No No No No No No No 200311521 Yes Yes No No No No No No No No No 200311539 Yes No No No No No No No No No No 200323066 Borrower accepted No No No No No No No No No No No promise to pay 200311564 Yes No No No No No No No No No No 200323068 The borrower set up No No No No No No No No No No No a promise to pay for November 3 & 10th. 200323069 Yes No No No No No No No No No No 200322862 Yes No No No No No No No No No No 200311598 Yes No No No No No No No No No No 200232037 Borrower called in No No No No No No No No No No No to change bank account information which will be effective on the 30th. 200232042 Yes No No No No No No No No No No 200232045 Yes No No No No No No No No No No 200322863 The borrower was No No No No No No No No No No No advised that the monthly statements were showing the loan was past due as the second half of the monthly payment was not being received until after the statement was generated. The borrower advised that the April payment would not be made until 4/14. 200232049 Borrower called to No No No No No No No No No No No confirm the last payment was received and the next due date. 200322864 The borrower called No No No No No No No No No No No to obtain the interest rate. He was given a verbal payoff. 200322865 Yes No No No No No No No No No No 200322866 Yes No No No No No No No No No No 200322867 Yes No No No No No No No No No No 200322868 Yes No No No No No No No No No No 200322869 Borrower made a No No No No No No No No No No No promise to pay 200322870 The borrower called No Reinstatement No No No No No No No No No No to make a payment on the account. 200322871 The borrower called No No No No No No No No No No No to get information regarding the escrow account. 200232130 The servicer advised No No No No No No No No No No No the borrower on 06/11/2014 that the change in the payment is due to an increase in the escrow due each month. 200322873 Yes No No No No No No No No No No 200232135 The borrower No No No No No No No No No No No contacted the servicer regarding the last payment made. The servicer advised the borrower of the amount and date paid, and the late charge. The servicer informed the borrower of being eligible for a late fee waiver. 200322932 Modification was No No No No No No No No No No No discussed with an authorized third party. 200232540 Borrower had a No No No No No No No No No No No payment inquiry. 200322874 Yes No No No No No No No No No No 200323070 The borrower called No Yes No No No No No No No No No to make the final payment on the repayment plan. 200323071 Yes No No No No No No No No No No 200311679 Yes No No No No No No No No No No 200322933 Advised borrower No No No No No No No No No No No Closing Department is processing mod 200322934 Yes Foreclosure - No No No No No No No No No No REO 200311688 Promise to pay No No No No No No No No No No No 200322935 The borrower called No Yes No No No No No No No No No to make a final payment on the repayment plan. 200322937 Borrower stated they No Modification No No No No No No No No No No set up a payment. 200322938 The borrower called No No No No No No No No No No No to set up a payment for 1/8/2015 and 1/9/2015. 200322940 Yes No No No No No No No No No No 200322941 The borrower called No Foreclosure - No No No Yes No No No No No No to ask for a REO modification package. 200322943 Borrower called to No No No No No No No No No No No update phone # and advise when he will make next payment 200322944 No Modification No No No No No No No No No No 200322946 Borrower accepted No No No No No No No No No No No modification. 200322947 The borrowers No No No No No No No No No No No attorney called to discuss the modification process. 200322948 Yes Foreclosure - No No No No No Yes No No No No REO 200322949 No Modification No No No No No No No No No No 200322950 The borrower called No Foreclosure - No No No No No No No No No No but it is not clear REO what was talked about. 200322951 The borrower called No Foreclosure - No No No No No No No No No No to get information REO regarding the payment adjustment. 200322952 The borrower called No No No No No No No No No No No and was advised of the next due date and amount due to the modification. 200322953 Yes Reinstatement No No No No No No No No No No 200322954 Yes Reinstatement No No No No No No No No No No 200322956 Borrower contact No Reinstatement No No No No No No No No No No 1/31/15; servicer discussed all loss mitigation options; provided HUD counseling number and subsequent meeting 200311721 Yes No No No No No No No No No No 200311729 Yes No No No No No No No No No No 200323072 The borrower made a No No No No No No No No No No No promise to pay on 5/14/2015 and stated the RFD is due to being laid off. 200323073 Borrower discussed No Yes No No Yes No No No No No No with servicer that executed modification returned to servicer 11/12/14 200323074 The customer made No Yes No No No No No No No No No her last payment of the plan and was advised the payments will go back to being due on the 1st in May. 200323075 The customer called No No No No No No No No No No No to make a payment but was advised the system was locked and could not update the final modification terms. 200116651 Yes No No No No No No No No No No 200123718 No No No No No No No No No No No 200123719 No No No No No No No No No No No 200123721 Yes No No No No No No No No No No 200116667 Borrower called No No No No No No No No No No No about payment, advised of escrow analysis that was done in October; payment is $5743.65. Borrower inquired about 5 year adjustable rate loans but did not stay on line to hear program. 200323076 Spoke to borrower, No Yes No No Yes No No No No No No on active repayment plan 200116662 Borrower inquired on No No No No No No No No No No No late charges and was advised that the late charges was from November. Advised the borrower that if she pays recurring online that the late charge can be removed. No detrimental events reflected in life of loan. 200116678 Borrower called No No No No No No No No No No No asking about E-Pay changes. Borrower asked he can draft on the 15th and not be late and advised that they were 1 month ahead. No detrimental events reflected in comments provided. 200116677 Borrower called to No No No No No No No No No No No confirm payment amount beginning 11/1/13 due to an escrow analysis. 200123732 No No No No No No No NO No No No 200116641 Yes No No No No No No No No No No 200116680 Borrower called to No No No No No No No No No No No discuss taxes. Because this is new build, projected taxes may be on the high side based on assessment information received from county. Servicer asked if borrower wanted tax projection lowered now bases on assessment or wait until tax bill comes out in June for exact amount. Borrower stated will wait. Tax bill received 05/20/2014, borrower stated he would like to do escrow analysis to confirm payment amount. 200123734 No No No No No No No NO No No No 200323077 The customer made a No No No No No No No No No No No payment on 1/28/2015 on $960.06. 200323078 Yes No No No Yes No No No No No No 200323079 The borrower called No No No No Yes No No No No No No to confirm if the payment he set up online had gone through. 200323080 The customer had No No No No No No No No No No No general questions on the account. 200323081 Agent spoke with No Sale of No No No Yes No No No No No Yes borrower. Agent read Property scripting and disclosures. Agent advised that the file was with Underwriting, but will follow-up. Customer inquired about Homeowner's Insurance. Agent advised that she already has insurance on the home, as it is required. 200323082 Yes No No No No No No No No No No 200314285 Borrower promise to No No No No No No No No No No No pay $1,083.39 on 5/29/2015 200323083 Yes No No No No No No No No No No 200323084 Borrower called and No No No No No No No No No No No set up payment and requested tax information 200323085 The customer made a No No No No No No No No No No No payment by phone for $1,388.91. 200323086 Yes No No No No No Yes No No No No 200323087 Yes No No No No No No No No No No 200314303 Yes No No No No No No No No No No 200323089 Borrower called in No No No No Yes No No No No No No for payments; stated has multiple loans (RFD for late pay) 200323090 The borrower advised No No No No Yes No No No No No No that she had Mortgage Assistance Documents and will fax them over. 200323092 borrower call No No No No No No No No No No No discussed with ATP final modification documents 200323093 The customer made a No No No No No No No No No No No payment for $1,041.01. 200323094 Lender spoke with No No No No No No No No No No No the borrower. Reason for default is excessive obligations. Borrower accepted promise to pay. Lender also solicit borrower for modification. 200323096 The customer made a No No No No No No No No No No No promise to pay on 11/7/2014 and stated he would would make extra payments each month but would like the funds to be applied to the Suspense account for the future. 200323097 borrower discussed No No No No Yes No Yes No No No No final modification package return 200323098 The borrower made a No No No No No No No No No No No promise to pay $1,130.11 on 4/15/2015 at the branch. 200323099 Talk to borrower No No No No No No No No No No No regarding $78 late fee due. Stated she made payment online 200323100 The borrower made a No No No No No No No No No No No payment of $647.59. 200323101 Authorized third No No No No No No No No No No No party (borrower's attorney) told the lender no longer handling the file. Final modification was completed. 200323102 Yes No No No No No No No No No No 200323103 Yes No No No No No No No No No No 200323104 Borrower agreed to a No No No No No No No No No No No promise to pay 200323105 Agent spoke with No No No No Yes No No No No No No Borrower. Borrower called to verify that the documents and payment were received. Agent advised both had been received and CAS will follow-up every 3-5 days for status until everything is completed. Borrower provided best contact number for morning calls. 200323106 Yes No No No No No No No No No No 200323107 The Authorized 3rd No No No No No No No No No No No Party opted out of all mortgage assistance. 200323108 Yes No No No No No No No No No No 200323109 No Modification No No No No No No No No No No 200323110 The borrower was No No No No No No No No No No No advised she could not make a payment by phone until maintenance on the loan has been completed. 200323111 The borrower advised No No No No No No No No No No No that she could not talk right now. 200323112 The borrower called No No No No No No No No No No No to make a promise to pay. 200323113 Agent spoke to No No No No Yes No No No No No No Spanish speaking borrower. Agent offered a Translator, but Borrower gave his daughter a one time verbal authorization. Daughter states that they received a bill showing payment not due till 3/1/15, $303.48. Agent advised her that it is correct and advised of the address on the bill to send payment. 200323114 The customer was No No No No No No No No No No No verified and current workout is in progress. 200323115 Borrower called in; No No No No No No No No No No No was returning the lenders call. Lender wanted to know if the borrower had any final questions or concerns. Modification is completed. Lender advised will continue to follow up weekly to provide assistance. 200323116 Yes No No No No No No No No No No 200323118 The borrower was No No No No No No No No No No No verified then stated the payment was done and disconnected the call. 200323119 Borrower agreed to No No No No No No No No No No No promise to pay 200323120 The customer stated No No No No No No No No No No No he received a letter that stated he was eligible for a deferment but line was disconnected before he could complete the letter. 200323121 Lender spoke with No No No No No No No No No No No the borrower. Primary reason for default is servicing problems. Borrower is not interested in mortgage assistance. Borrower accepted promise to pay. Loan has been modified. 200323122 The borrower made a No No No No No No No No No No No payment for $516.34. 200323123 The customer made a No Yes No No No No No No No No No promise to pay $2,049.55 on 4/11/2015. 200323124 Lender called No No No No No No No No No No No borrower and advised that the loan is back to normal servicing. Loan due for 11/1/2014. 200323125 The borrower made a No No No No No No No No No No No payment of $1,755.68. 200323127 Agent spoke with No No No No No No No No No No No borrower. Borrower called to make the remaining amount to complete the October payment, but did not have the checking account information. Borrower will callback. Agent documented the call was interrupted. 200323128 The borrower called No No No No Yes No No No No No No to get a status of the modification. She was advised that there was system maintenance and it normally takes a couple of weeks to go through. 200323130 The customer was No No No No No No No No No No No advised the modification was completed. 200323133 Yes No No No No No No No No No No 200323134 The borrower was No No No No No No No No No No Yes informed the final modification was finalized. 200323135 The customer was No No No No No No No No No No No advised the counter signature documents have not been received. 200322891 Yes No No No No No No No No No No 200322810 The borrower called No Reinstatement No No No No No No No No No No in to make a payment by phone. 200322811 The borrower called No No No No No No No No No No No in to confirm receipt of payment. 200322812 Yes No No No No No No No No No No 200322814 Yes No No No No No No No No No No 200322815 The borrower called No No No No No No No No No No No in to discuss the current payment due. 200322816 Phone call out left No Reinstatement No No No No No No No No No No message 200322817 The borrower called No Modification No No No Yes No No No No No No to make a payment and to ask about a modification. 200322818 The borrower called No No No No No No No No No No No in to update phone number. 200323157 Yes No No No No No No No No No No 200322820 The borrower advised No Foreclosure - No No No No No No No No No No that he just came REO from the doctor and that his wife would call back. 200323158 Yes No No No No No Yes No No No No 200322823 The borrower called No No No No No No No No No No No in to discuss tax information from 2012. 200322824 Customer dispute No Modification Yes No No Yes No No No No No No received Borrower 200322825 Yes Reinstatement No No No No No No No No No No 200323136 The borrower called No Yes No No Yes No No No No No No to make a promise to pay for 4/22/2015 in the amount of $100.29. 200323137 the borrower called No Yes No No No No No No No No No to advise the next due payment will be sent on 2/27/2015. 200322849 Yes No No No No No No No No No No 200322957 Borrower RFD loss of No Modification Yes No No No No No No No No No income, intent to occupied the residence and keep requested an adjustment in the amount of monthly payment since amount is 1250.00 for repay plan he payment was received on 01/05/2015 and 01/15/2015 unapplied reversal funds of 110.11 place on hold. 200322958 co-borrower made No No No No No No No No No No No payment 200322959 The borrower called No No No No Yes No No No No No No to confirm when the payment was due. 200322960 Agent called No No No No Yes No No No No No No borrower and advised to make her regular payment. 200232834 Borrower advised did No No No No No No No No No No No not want to do an ACH payment. 200322961 Yes Foreclosure - No No No No No No No No No No REO 200322963 Yes Foreclosure - No No No No No No No No No No REO 200322965 The borrower advised No No No No No No No No No No No the agent that they sent the modification documents 200322966 The customer stated No Reinstatement No No No No No No No No No No the will pay on the 27th at the branch. 200322969 Yes Yes No No No No No No No No No 200322970 Early intervention No No No No No No No No No No No outreach attempt to provide Foreclosure prevention actions 200322971 The borrower made a No No No No No No No No No No No one time single payment arrangement for $986.15 on 1/29/15. 200322972 Yes Foreclosure - No No No No No No No No No No REO 200322973 The customer stated No No No No No No No No No No No he is not able to make a payment but is working with a representative on a modification. 200322974 The borrower asked No No No No No No No No No No No the agent when the next rate change takes place. 200322975 The customer refused No No No No No No No No No No No making a payment via ACH and opted to go to the branch. The customer was provided the HUD number for assistance. 200322976 Yes No No No No No No No No No No 200322977 No No No No No No No No No No No 200322978 The A3p made a ACH No No No No No No No No No No No payment. 200322979 Yes No No No No No No No No No No 200322980 The customer No No No No No No No No No No No approved an ACH payment for $1,697.46 + $15.00. 200322981 The borrower advised No No No No No No No No No No No the agent that they sent the modification documents back and the check. 200322982 The customer was No Modification No No No No No No No No No No verified then disconnected the call. 200322983 Talk to borrower and No No No No No No No No No No No advised loan mod was approved and forwarded to closing 200322984 Yes No No No No No No No No No Yes 200322985 The servicer spoke No Foreclosure - No No No No No No No No No No with the borrower REO and offered various workout options. The borrower didn't want to set up an ACH for payments. He stated that he was experiencing excessive obligations. No evidence of a workout packet or loss mit action noted. 200322986 The borrower advised No Modification No No No No No No No No No No that their son gives them money toward the mortgage every month, and they weren't sure what date he will give them the money. 200322988 Yes No No No No No No No No No No 200322989 Yes Foreclosure - No No No No No No No No No No REO 200322990 The borrower advised No No No No No No No No No No No that they'd make a payment at the branch. 200322991 The borrower No No No No No No No No No No No informed the servicer that he lived in a Condo and that the payments were behind on the HOA Dues. The borrower stated that a Lien was placed on the property. 200322992 Borrower had No Foreclosure - No No No No No No No No No No temporary hardship, REO car trouble, new roof. 200322994 Modification No No No No No No Yes No No No Yes Completed 200322995 Yes Modification No No No No No No No No No No 200322996 Loan was reinstated No No No No No No No No No No No but no borrower contact 200314124 Lender made outbound No No No No No No No No No No No call to borrower, borrower stated he was at work and hung up. 200322998 Borrower said he is No No No No No No No No No No No inder a temporary employment. 200322999 skip trace No No No No No No No No No No No 01/13/2015 200323000 Yes No No No No No No No No No No 200323002 Yes No No No No No No No No No No 200323003 The borrower No No No No No No No No No No No inquired about his payments. 200323004 Borrower stated they No Modification No No No No No No No No No No mailed December's payment. 200323005 Borrower intend to No Reinstatement No No No No No No No No No No keep the property has a temporary set back 200323006 Yes Reinstatement No No No No No No No No No No 200323007 No Foreclosure - No No No No No No No No No No REO 200323008 The borrower No No No No No No No No No No No inquired about the $95.00 fee on the account. 200323009 The customer stated No No No No No No No No No No No he would make a partial payment for the 1/1/2015 due date. The customer was advised he can not make partial payments and was explained the reason for the modification denial is due to him having 2 modifications in the past 5 years. 200323010 Yes No No No No No Yes No No No No 200323012 Borrower called No No No No No No No No No No No regarding his escrow amount. 200323013 Borrower made a No Foreclosure - No No No No No No No No No No promise to pay. REO 200323014 Yes Foreclosure - No No No No No No No No No No REO 200323015 The customer called No No No No No No No No No No No in to make a payment. 200323016 The customer called No No No No No No No No No No No to make a payment for $2,509.71. 200323018 Modification No Reinstatement No No No No No No No No No No discussed. 200323019 The customer No Modification No No No No No No No No No No inquired about funds left in the loan balance. 200323020 The Authorized 3rd No No No No No No Yes No No No No party was called to discuss the P&L and advised that it needs to be in the proper format. 200323021 The customer made a No No No No No No No No No No No payment for $3,674.67. 200323022 The customer No No No No No No No No No No No inquired about additional funds being charged. 200323023 The borrower called No No No No Yes No No No No No No back and advised that he was disabled and currently was not working. He said his only income is from the VA. He was mailed an application for a HAMP Mod. 200323024 The customer is No Modification No No No No No No No No No No experiencing a temporary hardship due to unemployment. The customer stated he would make a payment at the branch for $2,400.00 in two weeks. 200323025 The modification No No No No No No No No No No No terms were reviewed with the borrower. 200323026 The borrower called No Foreclosure - No No No No No No No No No No to make a payment. REO 200322893 Borrower stated they No Foreclosure - No No No No No No No No No No would make s payment REO in November. 200314483 spoke with borrower No Yes No No No No No No No No No - advised we received signed mod docs back from borrower; servicer will countersign and return 200322894 No Modification No No No No No No No No No No 200323028 Yes Foreclosure - No No No No No No No No No No REO 200322851 Yes No No No No No No No No No No 200322895 The borrower called No Reinstatement No No No No No No No No No No to make a payment for 1/21/2015 in the amount of $1538.58. She advised that she would make another payment at the end of the month. 200322875 The customer made a No Reinstatement No No No No No No No No No No payment for $1,062.00. 200323161 Spoke with borrower No No No No No No No No No No No and advise her approval and when her next payment is due. 200322876 The customer made a No Reinstatement No No No No No No No No No No payment for $1,503.00. 200232579 Yes No No No No No No No No No No 200322877 The customer called No Reinstatement No No No No No No No No No No to inquire about the approval of the 2 month extension and was told to disregard the letter he received requesting documents for assistance. 200322878 Yes Foreclosure - No No No No No No No No No No REO 200322879 The borrower called No Foreclosure - No No No No No No No No No No to obtain a verbal REO payoff amount. 200232203 No No No No No No No No No No No 200232219 Outbound call to No No No No No No No No No No No borrower with weekly status update. Reviewed documents with borrower, ensure all documents are in and will submit file to underwriting. Will follow up with borrower next week. 200232229 Yes No No No No No Yes No No No No 200232618 Yes No No No No No No No No No No 200322882 No Modification No No No Yes No No No No No No 200322883 No Reinstatement No No No No No No No No No No 200232625 Borrower called to No No No No No No Yes No No No No dispute her inactive bankruptcy and hung up. 200322884 No Foreclosure - No No No No No No No No No No REO 200322896 The borrower No Modification No No No No No No No No No No discussed making payments with the agent. 200312056 Yes No No No No No No No No No No 200322897 The borrower No Foreclosure - No No No No No No No No No No declined to do ACH REO as he was intending to do a single payment on 8/15/2015. He also advised that he was intending to pay the escrow shortage in full. He was hoping to have August paid before the end of the month. The rep provided options but it does not state if the borrower was interested. 200322898 The modification No No No No No No No No No No No process was explained to the borrower. 200322899 The customer wanted No Reinstatement Yes No No No No No No No No No to check the status of the Repayment Plan and was provided the set dates. 200322901 The customer called No No No No No No No No No No No to make a payment for $712.81. 200323159 The customer had No No No No No No Yes No No No No questions about the final modification documents and stated he will return the documents early next week. 200312059 Last contact with No No No No No No No No No No No borrower discussed modification documents and they were advised the final documents were sent out 10/17/2014. 200132895 Borrower requested No No No No No No No No No No No another 1098 mailed. 200132841 Yes No No No No No Yes No No No No 200132578 Borrower called No No No No No No No No No No No servicer to let them know he can make regular payments online. 200132555 Yes No No No No No Yes No No No No 200133566 During the most No No No No No No No No No No No recent contact with the borrower they inquired about their escrow account. Borrower was then provided with a mail code to send the shortage amount owed. The most recent date options discussed not identified in the loan comments. 200132734 Yes No No No No No No No No No No 200133025 Borrower inquired No No No No No No No No No No No about payment, servicer advised total amount due. 200132960 The customer stated No Foreclosure - No No No No No No No No No No they were aware that REO once the loss mitigation paperwork is filled out and turned back in then a review can be completed. 200133126 During the most No No No No No No No No No No No recent contact the borrower inquired about their insurance policy. Homeowner was advised the notice of premium due was received from the insurance company. The most recent date options discussed was not identified in the loan comments. 200133968 Last contact was No No No No No No Yes No No No No made through a written request from the Borrower to receive statements. 200132668 Yes No No No No No No NO No No No 200132787 Last contact with No No No No No No No No No No No borrower they stated they had excessive obligations. Borrower promise to pay on 02/07/2014. No indication of any options discussed on the account. 200133859 The customer called No No No No No No No No No No No about the repayment plan notice and stated she would pay $1,219.01 by 6/17/2014. 200132544 Borrower called with No No No No No No No No No No No questions on interest rate changes. Advised borrower has a floor on loan rate can't go below 6.99% will mail copy of note. 200132799 Borrower called and No No No No No No No No No No No servicer went over payment history with borrower. 200133109 Borrower promised to No No No No No No No No No No No pay on 8/22/2014. Reason for default work was slow and using payday loans to pay bills. On 10/18/2013 the borrower confirmed receipt of the modification package and stated the documents and first modification payment were returned 10/15/2013. 200132922 Borrower called to No No No No No No Yes No No No No set up June through September payments. RFD: Excessive obligations. 200132884 Borrower wanted to No No No No No No No No No No No confirm that her payment for escrow was received. Servicer confirmed receipt. 200133000 Late Fee inquiry No No No No No No No NO No No No waived as a courtesy. 200133976 Borrower called in No No No No No No No No No No No to make a payment. 200133740 Borrower called to No Foreclosure - No No No No No No No No No Yes verify new insurance REO policy information. 200133625 Borrower disabled No No No No No No No No No No No and just had surgery. Will try to make extra payment to get caught up. 200134011 Borrower stated they No No No No No No No No No No No had to wait on funds to make another payment. 200132720 Borrower called in No No No No No No Yes No No No No regards to adding escrow to the account. Borrower also requested a phone number change and an address change request. 200143632 Yes No No No No No Yes No No No No 200143834 The borrower No No No No No No Yes No No No No contacted the servicer on 06/25/2014 to state that his brother has been making a full payment since April and the borrower has been making half payments. The servicer advised the borrower that the extra payments will be applied to the July payment. 200143811 On 07/10/2014 the No No No No No No No No No No No borrower called in asking for monthly statements. 200132903 XXXX said he No Modification No No No No No Yes No No No No received a statement then an apology letter. No further details. 200143842 Yes No No No No No Yes No No No No 200143772 Yes Foreclosure - No No No No No Yes No No No No REO 200133270 Borrower inquired No No No No No No Yes No No No No about statement he received regarding bankruptcy protection his bankruptcy is discharged and did not include property. Borrower stated he will go to branch and ask them to fax statement authorizing statements. 200143825 Yes No No No No No No No No No No 200143824 Last spoke to No No No No No No No No No No No borrower 12/13 said forgot about payments. Attempted to contact borrower afterwards unsuccessfully. Treated as a skip account but loan is current. 200132654 Borrower advised No No No No No No Yes No No No No made a mistake with her excel spreadsheet for her finances and thought they paid their payment but realized they didn't, borrower made payment by phone today in amount of 650.00 200133256 Borrower called to No No No No No No No No No No No verify the plan payments were properly applied. 200143680 The customer No No No No No No No No No No No inquired as to why she is not receiving her monthly statements. 200132629 Borrower stated that No No No No No No No No No No No he had a temporary hardship due to medical bills and had requested an appeal as his request to defer the June payment was denied. Borrower was not interested in a repayment plan. 08/15/2014 Comments indicate loan is not 30 or more days late so the appeal/2nd review for an extension/deferment was denied. 200132883 "Last communication with Borrower was with regard to the income and expenses documentation she had sent in. Personal and Business expenses needed to be separated and tax returns for the two businesses and personal needed provided. Since then, No No No No No No No No No No No servicer has tried contacting Borrower multiple times to inform her that the loss mitigation modification was denied as they were unable to validate the income." 200143833 Borrower called No Yes No No No No No No No No No about extension. 200143862 pay by phone No No No No No No No No No No No 200132915 Borrower was advised No Sale of No No No No No Yes No No No No on their payments Property 200132935 Yes No No No No No No No No No No 200132638 The servicer No No No No No No No No No No No discussed a payment plan with the borrower on 12/22/2012. 200132682 Borrower called to No No No No No No No No No No No make payments for June and fd July. 200132802 Borrower called in No No No No No No Yes No No No No to find out what options for assistance they have 200143733 Yes No No No No No Yes No No No No 200132597 Borrower advised No Modification No No No No No No No No No No that the reason for delinquency is her husband is the only one working. 200133066 Borrower called No No No No No No No No No No No advised upset over previous call and advised previous agent disconnected the call. Servicer advised borrower loan modification file closed 07/23/2014 and funds in suspense will post as payments. 200143779 "Borrower called, stating she will make payment @ the L/B the middle of month, working on Loan Modification package. - Mortgagor is in the hospital Collection restriction due to BK Notes do not No Modification No No No No No Yes NO No No No reflect date option were last discussed" 200143683 The co-borrower No No No No No No No No No No No called in about the amount due, about recent payment receipts and a miscellaneous charge. Her questions were answered. The borrower had called in a few days prior wanting to talk to a supervisor about his account and items showing after the conversion, he complained about the hold time. He was put on hold to transfer the call and hung up. 200132762 Borrower advised No Modification No No No No No No No No No No there is a new hardship due to their wages being garnished . 200133166 Last contact with No No No No No No Yes No No No No borrower she stated she was out of work. Borrower stated she went back to work on the 13th. Borrower set up payment. No indication of any account options discussed previously with borrower. 200133095 Borrower wanted to No No No No No No No No No No No know if payment came out of her account. Servicer advised borrower her payment posted today for June. 200133263 Yes No No No No No No No No No No 200133218 During the last No No No No No No No No No No No contact with the borrower they inquired on the amount to bring the loan current, servicer provided requested information. Borrower will research payment information. The most recent options discussed not identified in the loan comments. 200132784 Yes No No No No No No No No No No 200143841 Last contact with No No No No No No Yes No No No No borrower he stated he may try to borrow money from his 401K. Borrower stated he needs a letter with a current amount. Borrower was advised they need to go in to the branch to get a letter. No longer allowed to send out letters with amount on bankruptcy loans. 200322828 Yes No No No No No No No No No No 200132851 Borrower called with No No No No No No No No No No No a question about insurance escrow. 200133034 Borrower called to No No No No No No No No No No No get total amount due to bring account current. Stated that her reason for delinquency is due to excessive obligations. 200322829 Yes No No No No No No No No No No 200132791 The borrower called No No No No No No Yes No No No No in to verify next due and made a promise to pay. The borrowers are discharged from a Chapter 7 bankruptcy, without reaffirmation, and contacts are limited, but servicer appears to have made at least one collection call in past year. The borrowers are struggling to keep payments current since the bankruptcy was discharged and notes indicate several 30 day delinquencies. 200143638 The customer called No No No No No No No No No No No to make a payment by phone 200143818 Yes No No No No No Yes No No No No 200132716 Borrower called in No No No No No No No No No No No regards to a letter. Servicer advised was application for statement going out. 200132606 Borrower called to No No No No No No Yes No No No No verify policy information. 200322830 Yes Reinstatement No No No No No Yes No No No No 200143730 The borrower No No No No No No No No No No No informed the servicer on 08/07/2014 that the property is a rental she waits for the servicer to call before making the monthly payment. 200132752 Borrower wants an No No No No No No Yes No No No No extension for August but is still due for July after suspense money was used to pay the remainder of June. 200322831 Yes Reinstatement No No No No No Yes No No No No 200322832 Yes No No No No No No No No No No 200132733 Borrower called to No No No No No No Yes No No No No find out why he hasn't received statements. Borrower advised the servicer will see that they are sent. 200133045 Borrower stated he No No No No No No Yes No No No No will make payment. 200322833 Yes No No No No No No No No No No 200132974 Borrower called to No No No No No No Yes No No No No find out why they are not receiving statements. Borrower advised that due to bankruptcy no statements have been sent. 200143593 The customer was No No No No No No No No No No No advised that the payment was received and posted. 200143743 Borrower had No No No No No No Yes No No No No questions about principal payment and monthly payment amount. 200143584 Yes No No No No No No No No No No 200143585 During the last No No No No No No Yes No No No No contact the borrower agreed to make a payment by phone. The most recent date that options were discussed with the borrower was not available in the loan comments. 200132869 Unknown party called No No No No No No No No No No No to say a payment of $550 would be made this date and a payment of $200 next week. 200143586 Yes No No No No No Yes NO No No No 200132557 Yes No No No No No Yes No No No No 200143773 Yes No No No No No No No No No No 200143594 The borrower called No No No No No No Yes No No No No in and requested a statement be sent. He had not received statements for March or April. There is no indication that the servicer has requested that the system be changed so that statements are sent going forward. 200143796 Borrower made No No No No No No Yes No No No No payment inquiry. 200143869 12/27/2013 the No No No No No No No No No No No borrowers request to make a payment inside the servicer's branch was noted. The borrower also advised 05/13/2014 she is currently not receiving her billing statements, the servicer advised it was due to the prior bankruptcy stop on the account. The comments provided by the servicer were severely incomplete making it impossible to complete a full review and there was no other relevant communication noted. However, based on the comments provided, the loan is currently due for 09/14/2014. No communication from the borrower noted and nothing to indicate the loan has been approved for a modification. 200132795 Borrower advised of No No No No No No No No No No No next due date. 200132965 Borrower called in No No No No No No No No No No No to see why she was no longer receiving her statements. 200133064 Borrower called to No No No No No No Yes No No No No dispute appraisal fee charged to account. borrower stated loan never went into foreclosure. borrower was informed that loan was brought up to date after the appraisal was completed. Charge will not be removed. 200143838 Borrower wanted to No No No No No No Yes No No No No apply for a deferral due to she just started a new job. 200143817 Yes No No No No No Yes No No No No 200132815 During the last No No No No No No Yes No No No No contact from borrower by mail was to request for servicer to contact their home owners insurance agent. The most recent date options discussed was not identified in the loan comments. 200143943 On 07/09/2014 the No No No No No No Yes No No No No borrower called in regarding the reciept of monthly billing statements following a bankruptcy. 200143945 Borrower requested No No No No No No Yes No No No No monthly statements and was advised they stopped due to bankruptcy. Statements will start being sent again and address was confirmed. Borrower inquired if they keep making 100/mo additional payments when paid in full and was advised up until 8/2018. 200133287 Borrower called in No No No No No No No No No No No regards to payment, was advised that payment was received but has not been applied. Borrower also had questions about credit reporting, was advised that account was reviewed and reporting correct. Borrower got upset and disconnected call. RFD: Loss of income and loan matured in February with balloon payment. 200143946 Yes No No No No No Yes No No No No 200132839 During the last No No No No No No No No No No No contact with the borrower they stated would make a payment that same day online, also stated will make the next payment when husband gets paid. The most recent date options discussed was not identified in the loan comments. 200322902 The customer stated No No No No No No No No No No No he could not commit to pay due to irregular rental income. 200322903 set up ach and No No No No No No No No No No No authorized payment 200322904 Yes No No No No No No No No No No 200322835 No No No No No No No No No No No 200133795 Yes No No No No No No No No No No 200132613 Yes No No No No No Yes No No No No 200133437 Last contact No No No No No No Yes No No No No 5/22/2013 borrower called in to discuss options to lower interest rate. Stated she was not going through a hardship. Borrower was advised workout options were for clients going through hardships. 200133377 Yes No No No No No No No No No No 200133973 Last contact was No No No No No No Yes No No No No 2/14/2013 where the authorized third party was calling about waiving late charges. Was advised that unable to waive need to speak with borrower regarding changes to the account. 200133760 Borrower called in No No No No No No No No No No No to inquire about changing the due date on the loan and was advised that the due date cannot be changed unless the account is refinanced and that he signed the note which is a binding contract. 200133346 Borrower was making No No No No No No No No No No No arrangements to make a payment 200133554 Borrower called in No No No No No No No No No No No and stated she spoke with representative who stated she would waive $300.00 in late charges. Servicer advised borrower does see noted 03/01/2013 still has $693.68 due in late charges . Borrower promised to pay June payment on 06/07/2013. 200133771 Borrower inquired No No No No No No Yes No No No No about refi due to pop up on screen. He was told he couldn't refi due to Bankruptcy. 200322836 No Reinstatement No No No No No No No No No No 200133653 Borrower called and No No No No No No No No No No No stated reason for late payment is due to husband is a teacher and no pay during the summer and stated she will be making the June and July 2014 payments on 08/08/2014 and the August payment by end of month. 200133717 Borrower called in No No No No No No No No No No No and stated she will not be able to make the June and July 2014 payment until the end of month. and stated reason for default is due to overseen circumstance. 200322837 The customer had a No No No No No No No No No No No payment inquiry. 200133157 Yes No No No No No No No No No No 200143797 During the last No No No No No No Yes No No No No contact the borrower called the servicer to schedule payments by phone.The most recent date that options were discussed with the borrower was not available in the loan comments. 200132704 The customer No No No No No No No No No No No inquired about doing a refinance. 200133024 The called to make No No No No No No Yes No No No No the payment due for 1/12014 by phone. 200132650 Borrower called in No No No No No No No No No No No and stated that her check was sent overnight mail to pay her supplemental tax bill. 200133960 Borrower called in No No No No No No Yes No No No No and requested payoff. Servicer advised borrower payoff was $64,537.95. 200322838 The customer made a No No No No No No No No No No No payment on the account and requested assistance due to recently graduating from college and looking for a job. 200133365 Borrower had basic No No No No No No No No No No No inquiry and phone disconnected. 200133652 Yes No No No No No No No No No No 200133230 Co-borrower called No No No No No No No No No No No to verify policy information. Borrower had received a cancelation letter but was advised that the policy was re- written. Insurance policy was received. 200133910 Borrower called to No Reinstatement No No No No No Yes No No No No get credit reporting information. 200133545 Yes Foreclosure - No No No No No No No No No No REO 200134000 Co borrower called No Modification No No No No No No No No No No and was advised of the needed additional info request and asked to fax it in. Co borrower was advised that the account has not been reviewed for completeness. 200133814 Borrower was No No No No No No No No No No No educated on the Interest Only modification and given the next due date. Borrower phone is disconnected. No working numbers. 200133348 explained No No No No No No No No No No No delinquency 200133644 Borrower called in No No No No No No No No No No No to verify payments made to insurance company and name of company on file. Borrower stated received refund in amount of $1075.00 for homeowners insurance and was advised to sent in to escrow account. Borrower also made a payment in amount of $1184.76 to be drafted on 06/02/2014. 200133665 Yes No No No No No No No No No No 200322839 Yes No No No No No No No No No No 200133755 Yes No No No No No No No No No No 200133531 Last contact with No No No No No No No No No No No borrower they called in to discuss letter received in regards to short payment. Borrower was advised they were not sure where to apply funds and they were put in suspense. Borrower requested to have it applied to the principal and was advised it may take 10-12 business days. No indication of account options discussed previously in the notes. 200133511 Borrower called in No Reinstatement No No No No No No No No No No regarding account and was advised due for $2082.09. Borrower stated reason for default is self employed and business is slow and also had 2 deaths in family last month. Borrower also stated that Brenda who is borrower's mom lives in property. 200133009 04/30/14 borrower No No No No No No No No No No No called about her credit report, it was a basic inquiry per the comment. 200132832 The borrower No No No No No No No No No No No authorized a midterm hazard policy change. 200133578 Yes No No No No No No No No No No 200132865 Borrower was advised No No No No No No No No No No No loan is due on the 1st of each month and you get a 15 days grace period borrower advised do not call anymore. 200322840 Yes No No No No No No No No No No 200133461 Servicer spoke with No Reinstatement No No No No No No No No No No borrower who stated she is not behind and that she does not like calls and ended the call. 200322841 Mrs. XXXXXX stated No Reinstatement No No No No No No No No No No that the borrower was out of town and the payment was mailed 200133628 Borrower called and No No No No No No Yes No No No No wanted to know why her loan was reporting a zero balance on credit report. Advised loan was discharged in bankruptcy, loan should report as discharged debt, but no payment information will report going forward. Borrower asked about a Deed In Lieu, told her she would need to speak with Loss Mitigation Department and gave her phone number. 200132727 pay by phone No No No No No No No No No No No 200132679 Borrower called No No No No No No No No No No No regarding PMI. Servicer advised PMI cannot be cancelled. 200132825 Yes No No No No No Yes No No No No 200133527 Servicer spoke with No Reinstatement No No No No No No No No No No borrower who made a promise to pay in amount of $1606.62 on 08/08/2014. Borrower states is only getting paid once a month right now. Borrower stated August payment would be 2 weeks late. Borrower confirmed is living in the property. 200133915 Borrower inquired if No Modification No No No No No No No No No No fax had been received. Advised may take 24-28 hours. 200133941 Borrower wanted to No No No No No No No No No No No know he had an escrow shortage. Borrower was advised shortage due to increase in hazard insurance. 200322842 Borrower called in No No No No No No No No No No No inquiring about year end taxes and last modification 200322843 Yes No No No No No No No No No No 200132775 Borrower stated she No No No No No No No No No No No would make a payment at the branch office by 07/26/2013, borrower stated RFD was due to recent rains making construction job slow. No additional comments noted past this date. 200231860 Borrower wanted to No No No No No No No No No No No verify that Insurance documents were received. 200132657 Borrower stated the No No No No No No No No No No No mortgage was not showing on her credit report and wanted payoff figures and principal balance. 200143616 During the last No No No No No No No No No No No contact the borrower informed servicer is unsure if they will be able to make the next payment due to medical issues. Also provided updated contact information to the servicer. Borrower also stated she has an appointment with the Center for Home Ownership and has sent them a loan modification package. 200133996 Borrower requested No No No No No No No No No No No no more calls, and stated would send payment for $786.94 by 08/15/2014, at that time was 11 days delinquent. 200322906 The borrower No No No No No No No No No No No discussed payment arrangements. 200323138 The borrower made a No No No No No No No No No No No promise to pay $954.53 on 3/17/2015. 200133664 Borrower called the No No No No No No No No No No Yes Lender. Borrower stated that she wanted to advised that she is filling out the loss mitigation package. Lender went over some concerns the borrower had and verified fax number. Reason for default death of primary mortgagor and excessive obligations. The date of death of the mortgagor is unknown. Heirs are interested in retaining the property. Account is due for 08/01/2014. 200132917 Borrower made the No No No No No No No No No No No 08/01/2014 payment by phone. 200323139 The final No No No No No No Yes No No No No modification documents were reviewed with the borrower. 200323140 The borrower made a No No No No No No No No No No No promise to pay $1,157.14 on 5/31/20105. 200323029 The customer made an No No No No No No No No No No No ACH payment for $158.00. 200323141 The A3p spoke to the No No No No Yes No No No No No No agent to clarify how the borrowers being paid. 200323142 The customer made a No No No No No No No No No No No promise to pay $940.58 on 5/19/2015. 200132788 Yes No No No No No No No No No No 200133375 The customer No No No No No No Yes NO No No No inquired as to why there is no credit reporting after he filed a Chapter 13. 200133491 Borrower called to No No No No No No No No No No No confirm the taxes have been paid, servicer also confirmed how they are paid. No additional details. 200133698 Yes No No No No No No No No No No 200133476 insurance inquiry No No No No No No No No No No No 200132689 Yes No No No No No No No No No No 200132780 Borrower called in No Reinstatement No No No No No No No No No No advised he is unable to make his payment for May and would like to know his options. Servicer advised a loss mitigation package will be sent to him. 200132554 Third party called No No No No No No No No No No Yes to advise Mr is decease explained process third party will have borrower call 200133359 The servicer advised No No No No No No No No No No No the borrower on 11/15/2013 that once the payment due 11/20/2013 is received and posted, the servicer will be working on the modification documents, and the first modification payment must be sent back with the documents in late December, even though that payment will count towards January 2014 payment. The servicer advised the borrower that a proof of name change is needed, and once received the modification documents can be corrected and sent out. 200133029 Borrower said she No No No No No No No No No No No didn't know there was a follow up call. She said she was going to take a check to the branch in the morning to pay in full up to date. 200133262 Yes No No No No No Yes No No No No 200133512 Borrower made a No No No No No No No No No No No promise to pay. 200132547 Borrower called in No No No No No No No No No No No and advised that received a Lender's placed charge. Borrower advised that he still has coverage with Foremost. Advised the borrower that we have not received the renewal. Borrower verified policy information. 200133352 Borrower made a pay No No No No No No No No No No No by phone payment. 200133932 Yes No No No No No No No No No No 200133329 During the last No No No No No No No No No No No contact with the borrower they stated has a 2nd equity loan and would to combine the loans, servicer than advised borrower to contact a mortgage loan officer for information about their inquiry. Most recent date options discussed was not identified in the loan comments. 200133874 Yes No No No No No No No No No No 200144067 10/19/2013 the No No No No No No No No No No No servicer's comments indicate a payment dispute but the borrower advised she has her payments set up on auto bill, advised she will contact her bank. The comments provided by the servicer were severely incomplete making it impossible to complete a full review and there was no other relevant communication noted. However, based on the comments provided, the loan is currently due for 09/01/2014. Nothing to indicate the loan has been approved for a modification. 200133112 Mr. calling (use No No No No No No Yes No No No No interperter) about ewscrow. Advise increase in taxes and insurance. Advised him how shortage can be made. 200133454 Borrower stated that No No No No No No No No No No No his wife pays the bills and he thought the loan was current. He advised he will make a payment at the branch by the end of the week. 200144025 Borrower advised of No No No No No No No No No No No current occupancy and set up draft for future payment. 200132710 The borrower No No No No No No Yes No No No No contacted the servicer on 03/14/2013 to inquire about refinancing and was advised that he is unable to apply for at least 4 years due to a prior bankruptcy. The borrower contacted the servicer on 03/12/2014 regarding monthly payment increasing to $2,600.00 and was advised to speak with the loss mitigation department. The borrower contacted the servicer on 03/27/2014 to request assistance in filling out paperwork for a possible loan modification. The servicer advised the borrower to go to the local branch and speak with a loan officer. 200133299 Borrower made a pay No No No No No No No No No No No by phone payment. 200144033 The customer advised No No No No No No No No No No No that he would make a payment today. 200143715 Borrower was advised No No No No No No No No No No No of delinquent payments and was offered to set up payment. Borrower declined and told of intention to speak with husband who was responsible for making the payments. 200133982 During the last No Foreclosure - No No No No No No No No No No contact the borrower REO provided the servicer with their reason for default. Borrower was provided the status and next due date of the loan. Servicer attempted to transfer borrower to Loan Modification department but was unsuccessful and then provided their contact number. 200133829 08/12/14 called No No No No No No No No No No No borrower to discuss payment that is delinquent she will be making a payment in the branch in the amount of $2399.05. Servicer stated that she is 11 days delinquent. 200132690 Borrower called for No No No No No No No No No No No payment arrangements. There has been no contact with borrower since 12/26/2012; loan is performing. 200133301 Borrower requested No No No No No No Yes No No No No 3011 and 2012 year end statement. 200143955 During the last No Yes No No No No No No No No No contact the borrower stated he forgot to disable the auto pay he previously had setup. Then discussed a forbearance and was provided the fax number to submit documents. 200133387 Mortgagor called No Foreclosure - No No No No No No No No No No returned - need to REO have another payment coming in by end of the month to qualify loan for a hardship. Client didn't know when payment could be made, advised of total payment due and next due date and follow up calls. Mr. called office offered Loan Modification - declined curtailment of income - wanted to know hardship options. 200133843 Borrower called No Reinstatement Yes No No No No No No No No No regarding receipt of deferral documents. 200132871 Borrower called No Reinstatement No No No No No No No No No No asking where the 4152.30 on the account came from,. servicer advised that it came from your delinquent escrow account in amount of 292.80 for the deferred payment for July and the rest was from a deferral back in 2013. 200133933 Borrower was angry No No No No No No No No No No No about the collection calls and said the payment will be made by the 16th. Payment for 08/2014 was made on 08/15/2014. 200322844 The customer called No No No No No No No No No No No to verify the insurance policy information. 200132846 Borrower inquired No No No No No No No No No No No about how to print his loan history and stated she will be making a payment within the grace period. 200132980 The servicer spoke No No No No No No Yes No No No No with the borrower on 01/21/2014. The borrower stated that she would have the modification documents returned by 01/24/2014. 200133404 Borrower stated was No No No No No No No No No No No completing disability suit, and was advised of the total due. Previous contact borrower is waiting on disability check verse loss mitigation package, he got hurt at work. Borrower's attorney said it could take 4 - 6 months back in January, at that time the wife is the only income. 200133565 The servicer No Foreclosure - No No No No No No No No No No informed the REO borrower on 12/17/2013 that she was approved for a loan modification effective 12/01/2013 and will be receiving documents to sign and return soon. The borrower contacted the servicer on 01/08/201 to state that she is going to send the modification documents and certified funds on 01/10/2014. 200133300 Last contact with No No No No No No No No No No No borrower inquired about the late fee. Borrower was advised not included in the modification. Borrower was advised of the modification terms. 200133293 The borrower No Modification No No No No No No No No No No contacted the servicer on 07/23/2014 to ask questions regarding the loss mitigation package. The servicer informed the borrower on 08/082014 of being approved for a repayment plan, effective 09/01/2014. 200133180 Borrower called and No No No No No No No No No No No promise to pay and setup payment of $300.00. Will pay remainder balance on 8/22, Declined future payment setup. 200133507 Borrower called to No No No No No No Yes No No No No process payment 200133376 Yes No No No No No Yes No No No No 200133715 Yes No No No No No Yes No No No No 200132877 During the last No No No No No No Yes No No No No contact the borrower inquired about the next due date, servicer stated did not receive payment for 08/2013. Borrower also wanted to discuss escrow account, servicer than transferred borrower to correct department. The most recent date options discussed was not identified in the loan comments. 200132782 Auuthorized third No No No No No No Yes No No No No party requested pay- off faxed to attorney 200133195 Borrower called to No No No No No No Yes No No No No inquire if partial payments are accepted. Borrower was advised they are not. 200133011 Yes No No No No No Yes No No No No 200322907 The borrower was No No No No No No No No No No No calling to make the January repayment plan payment. 200143972 Borrower called No No No No No No No No No No Yes servicer with questions about fees on her billing statement. Servicer representative advised the fees are from a loan modification done in 2010. 200144036 Borrower made No No No No No No No No No No No payment inquiry. 200133987 The borrower No No No No No No No No No No No contacted the servicer on 07/07/2014 to inquire if the insurance was paid and was advised that it was paid. The borrower contacted the servicer on 08/14/2014 to make a payment by phone. The borrower informed the servicer that she spoke with an agent and was told she did not qualify for an extension because 2 payments were not made within 60 days. The servicer offered and the borrower declined any loss mitigation options as she was concerned it would affect her credit. 200133926 12/09/2013 the No No No No No No No No No No No servicer noted the borrower called to confirm the policy information. He also called 5/12/2014 to verify the payment he posted last month was the correct amount. The borrower was also advised 06/23/2014 the last payment that was posted to the account was on 06/16/2014. Per the servicer's comments, the loan is current due for 09/01/2014. 200322845 The borrower called No No No No No No No No No No No to get the escrow shortage amount. 200133274 During the last No No No No No No No No No No No contact the borrower did not agree to make a payment and requested a loan modification package. 200133447 Borrower is aware No Yes No No No No No No No No Yes that modification was approved and of terms and time frame. 200133455 The borrower called No No No No No No No No No No No in to request information on the payment amount as the escrow had been re-analyzed. She was given the amount of the July and August payments. The borrower previously called in on 05/01/2014 asking what payments were late in the previous 12 months and was told they all were. There is no mention of bankruptcy and yet there were no collection calls in the 12 months borrower was reported delinquent. There is a reference to the loan being restructured in the notes of 12/28/2012 but do not mention what that restructure was. Taxes and insurance were escrowed. 200133978 09/19/2012 the No Yes No No No No No No No No No borrower advised she will be removing money from her 401k. She also advised 09/25/2012 she has been helping her parents to post payments but she is done and will be able to resume her payments. The borrower also requested to proceed with a deferment. 11/19/2012 3 month deferment submitted for review. Deferment approved and the loan is next due for 12/01/2012. The borrower advised 10/08/2013 her current RFD is due to marital difficulties. The borrower advised 06/18/2014 she posted a payment online and she is not sure why it has not posted to her account. Based on the servicer's comments, the loan is due for 08/01/2014. 200133979 Talked to XXXX. No No No No No No No No No No No Referenced - had a cut in income. Stated made a payment at local branch on 06/30/2014. Stated she would be making July payment towards the end of the month. 200133059 During the last No Modification No No No No No Yes No No No No contact the borrower requested a loan modification, servicer advised borrower to return the loan modification package that will be sent to borrower. 200133764 The borrower No No No No No No No No No No No contacted the servicer on 11/01/2013 to verify property insurance information. The borrower was also advised by the servicer that any overage payments are applied to the principal balance. 200133240 Borrower having No No No No No No No No No No No difficulty with the due date 200143927 borrower called in No No No No No No No No No No No to make a payment. 200133821 Homeowner called to No No No No No No No No No No No authorize midterm policy change plus Payoff Inquiry. 200323143 The borrower No No No No Yes No No No No No No discussed payments with the agent 200133564 Mrs. called office - No No No No No No Yes No No No No process total payment by phone pay - One time draft $365.73 - confirmation #XXXXX 200133382 Borrower had a No No No No No No No No No No No payment question 200133380 Yes No No No No No No No No No No 200132952 Yes No No No No No No No No No No 200133705 The borrower called No Reinstatement No No No No No Yes No No No No in to say that his credit report was showing as loan being included in bankruptcy. He did not file bankruptcy, his wife did. It turned out that she had filed bankruptcy but he stated that she had reaffirmed and should be showing as such. The servicer did not show that she had reaffirmed and referred the borrower to the bankruptcy department for follow-up. No additional information provided. The loan is delinquent and the servicer is not attempting to contact the non filing borrower for payment. Taxes are paid through escrow. The servicer is not calling the borrower for payment, but there is no mention of a foreclosure review. Notes indicate loan was restructured but do not provide information on the restructure. 200133467 Yes No No No No No No No No No No 200133731 Borrower called to No No No No No No No No No No No get caught up on payments. 200322846 Yes No No No No No No No No No No 200133701 The borrower called No No No No No No No No No No No in to make a pay by phone. The servicer solicited the borrower for an interest only to fixed modification on 02/10/2014 but there is no indication that a response was received. The notes indicate that the loan is restructured, but give no further information. Taxes are paid through escrow. 200132610 Borrower called in No No No No No No No No No No No to state that she made a transfer from her savings account to her mortgage and the funds left her savings account but do not show up on the mortgage account. Representative advised that no payment posted and to give it until next afternoon. 200133883 Borrower called to No No No No No No No No No No No get update on possible loss mitigation assistance. 200133972 Borrower called to No No No No No No No No No No No make a promise to pay at local branch and to explain RFD. 200133943 Yes No No No No No No No No No No 200133981 Authorized third No Reinstatement No No No No No No No No No No party called in to make a payment in amount of $1070.95 and was not aware that the payment went up. Was advised taxes increased causing payment to increase. He was only able to pay the old amount and will call back later to pay the difference. 200322847 Borrower was No No No No No No No No No No No transferred to translator but they were unable to determine what they needed. 200133060 Borrower advised No Reinstatement No No No No No No No No No No that he works a commission based job and work has been slow. Borrower stated that he may be able to borrower money from relatives. Borrower advised that he is living in the property. Loss mitigation package was ordered. 200132942 pay by phone No No No No No No No No No No No 200133113 Borrower confirmed No No No No No No Yes No No No No payment posted to account 200143903 XXXXXX promised to No No No No No No No No No No Yes pay balance due of $394.62 on 7/18/14. XXXXX stated XXXXXX gets paid every two weeks. Agent advised next payment due information. 200132625 Authorized third No No No No No No No No No No No party called in and made a promise to pay 12/28/2012 stating reason for late payment due to medical bills. 200132575 pay by phone No Foreclosure - No No No No No No No No No No REO 200133080 Borrower called in No No No No No No No No No No No and wanted to know why she received another coupon book. 200132702 Borrower called in No No No No No No No No No No No for payment inquiry and verifies that payment that was made on 05/08/2013 was posted. 200133101 pay by phone No No No No No No No No No No No 200132552 Yes No No No No No No No No No No 200133189 Borrower called to No Foreclosure - No No No No No No No No No No make payment and REO explained he had cancer and was in chemotherapy causing large medical expenses. Requested loss mitigation package. 200132852 Borrower called with No No No No No No No No No No No promise to pay reason for delinquency servicing problems issue is with his bank 200133072 Yes No No No No No No No No No No 200132881 Borrower called in No No No No No No No No No No No wanting payment history to see where he became a month behind on loan. Stated that he's been paying on time consistently for a while now. He was advised that according to late charges, they became consistent every month starting in july 2007 but couldn't see payments that far back. Servicer would have life of loan history sent at no charge. 200133369 Yes No No No No No Yes No No No No 200133586 Yes No No No No No No No No No No 200144205 Borrower promised to No No No No No No No No No No No pay May payment of $727.92 on line by 5/10/13. 200134002 Borrower inquired No No No No No No No No No No No about the loan status. Servicer advised that loan is current and next due for August 2014. 200133725 Borrower called in No No No No No No Yes No No No No about escrow shortage and insurance increase. Borrower stated insurance premium is $1,299.00 and advised borrower that premium in the amount of $1,799.00 was sent to XXXXXX. Advised the borrower that he would need to contact his insurance regarding increase in payment. 200133086 Borrower called to No No No No No No No No No No No authorize midterm policy change coverage 6/3/2013. Advised of time frame and fax number. Borrower advised that she will send in EOI via fax. 200322848 No Reinstatement No No No No No No No No No No 200133212 Borrower called with No No No No No No Yes No No No No payment arrangements reason for delinquency excessive obligations received funds from 401k to pay account current 200133884 Servicer spoke with No No No No No No No No No No No borrower who was calling for update and was advised in the restructure stage of the modification process. Borrower wants to know how her payments she has been making will apply and call was transferred. 200133409 Borrower stated she No No No No No No No No No No No received an interest rate change letter and wanted to speak with someone in the special loans department. The department was closed so servicer informed borrower to call back during regular business hours. 200133601 Yes No No No No No No No No No No 200132876 Yes No No No No No No No No No No 200133810 Borrower called in No No No No No No Yes No No No No to verify receipt of a fax and was advised of fax timeframe. Borrower faxed in flood policy. 200132844 Borrowe made a pay No Reinstatement No No No No No Yes No No No No by phone payment. 200322908 Borrower made No Modification No No No No No No No No No No November payment. 200144477 The borrower No No No No No No No No No No No contacted the servicer on 04/30/2014 to inquire about tax payment. The servicer advised the borrower that property taxes were paid on the account and provided details. The borrower contacted the servicer on 04/29/2014 regarding recent escrow analysis. The borrower was advised that since the escrow account has a negative balance, the borrower's escrow payment will higher over a 48 month period to make up for the deficiency. 200144541 Borrower requested No Yes No No No No No No No No No that information tied to the account be sent only via e- mail address provided. Borrower inquired about making speed pay payments on the website. Provided borrower with instructions and fees associated with speed pay. 200144546 Borrower called No No No No No No Yes No No No No regarding payment. Servicer provided all account information, including account balance and new escrow information. Escrow payment increased due to escrow analysis shortage. Borrower was also advised of HAMP incentive applied to account. 200144593 Borrower called to No No No No No No No No No No No confirm payment was received and was informed of next due date of 08/01/2013. Borrower was offered the marketing option at that time but was not interested. 200144598 Borrower was worried No No No No No No Yes No No No No that something was wrong due to the increase of calls from the servicer and was advised the calls were just a customer servicer protocol. Borrower was approved for modification on 02/17/2014. 200144610 Servicer contacted No No No No No No No No No No No borrower and went over account information and payment due date. There has been minimal noted contact with borrower; account has been current since loan was modified 06/21/2013. 200144625 Authorized third No Yes No No No No No No No No No party inquired about refinancing loan and asked if they were eligible. Servicer advised they could have the consent team contact borrower. 200144631 The borrower was No Reinstatement No No No No No No No No No No called and authorized a speed pay for 05/15/2014. Since then the servicer has called and been hung up on; most recently when asked from which country the call was originated. The borrowers had applied for a modification but were denied on 02/07/2013 due to housing ratio of 14.78%; denied 02/21/2013 for ratio of 18.35%. The loan was delinquent when the notes begin but the borrower brought it current on 03/11/2013 by making 6 payments. 200144634 Servicer informed No No No No No No No No No No No borrower the account was current. 200144636 Borrower inquired No No No No No No No No No No No about the amount due on account and the breakdown of the total reinstatement amount. Servicer answered all questions. 200144645 Servicer advised No No No No No No No No No No No borrower of details of account. Borrower stated had tried for workout before and was turned down. Servicer advised to send in application and maybe can look at. There has been no contact with borrower since 01/28/2014 despite multiple attempts from servicer. 200144705 The co-borrower was No Reinstatement No No No No No No No No No No contacted and he stated that he had made 2 payments and the servicer was only showing one. The payment history shows the second payment was processed the following day. The co-borrower stated he should be current and the servicer advised that 2 payments would only bring him into the current month June 2014 and he would still need to pay that month to be current. The servicer directed the borrower to the web-site for payment assistance options. The co-borrower hung up without making a promise to pay. He has been running 30 days and is not responding to calls. 200144714 Borrower called in No No No No No No No No No No No to return voicemail and servicer informed borrower that the assigned asset manager called to introduce herself and provided borrower with asset manager's information. Borrower asked about the insurance disbursements and informed borrower about insurance and lender placed insurance with the amount and balance. Borrower stated shopping around for cheap insurance and advised to send in the information once he receives it. Servicer also informed borrower that his payment was due on 07/01/2014 and he stated that there is an ACH set up. 200144739 Borrower called in No No No No No No No No No No No to ask about last escrow analysis. Review was conducted with Loan Servicing. 200144760 Borrower called in No No No No No No No No No No No and made a payment in amount of $800.00 for the 07/01/2014 payment. Borrower stated unable to make a promise for the 08/01/2014 payment. No evidence of hardship noted. 200144776 Borrower called No No No No No No No No No No No inquired about late fees in which borrower would be sending additional funds with next payment. Borrower was also informed needed to re-enroll in the auto clearing house program (ACH program), borrower needed to bring 04/01/2014 payment current and get set up again for ACH program. 200144829 "Borrower called in to provide 3rd party authorization, escrow agent. No Programs/Options were discussed with the borrower. As per comments on:
